[exhibit102q12017001.jpg]
EXECUTION VERSION 1 87142924_5 THIRD AMENDMENT TO CREDIT AGREEMENT AND
INCREMENTAL AMENDMENT This THIRD AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL
AMENDMENT (this “Amendment”) is dated as of February 27, 2017, and effective in
accordance with Section 6 below, by and among REALPAGE, INC., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party hereto,
each of the Existing Lenders referred to below, the lender identified on the
signature pages hereto as “New Lender” (the “New Lender”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders party to the Credit Agreement (“Administrative Agent”).
STATEMENT OF PURPOSE: WHEREAS, the Borrower, certain financial institutions
party thereto (the “Existing Lenders” and, together with the New Lender, the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); WHEREAS, the
Borrower has requested an increase to the Incremental Term Loan-1 in a principal
amount of $200,000,000 in accordance with Section 2.7 of the Credit Agreement
(the “Delayed Draw Term Loan”); WHEREAS, subject to the terms of this Amendment,
each Lender has severally committed (such several commitments, the “Delayed Draw
Term Loan Commitments”) to make the Delayed Draw Term Loan; WHEREAS, the New
Lender has agreed to become a Lender; NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: Section 1. Capitalized Terms. All
capitalized undefined terms used in this Amendment (including, without
limitation, in the introductory paragraph and the statement of purpose hereto)
shall have the meanings assigned thereto in the Credit Agreement (as amended by
this Amendment). Section 2. Amendments to Credit Agreement. Effective as of the
Third Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon representations and warranties
set forth herein, the parties hereto agree that the Credit Agreement is amended
as follows: (a) General Amendments to Credit Agreement. The body of the Credit
Agreement is hereby amended to delete the stricken text and to add the
double-underlined text as set forth in the Credit Agreement attached as Annex A.
(b) Amendment to Schedule 1.1. Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex B attached hereto.
Section 3. Delayed Draw Term Loan. (a) Each Lender severally agrees to fund a
portion of the Delayed Draw Term Loan equal to its Delayed Draw Term Loan
Commitment to the Borrower on the Delayed Draw Funding Date in



--------------------------------------------------------------------------------



 
[exhibit102q12017002.jpg]
2 87142924_5 accordance with and subject to the terms and conditions of Article
IV of the Credit Agreement (as amended by this Amendment). (b) On and as of the
Third Amendment Effective Date, each Lender (i) shall be deemed to be an
Incremental Lender with a Delayed Draw Term Loan Commitment, (ii) shall perform
all of the obligations that are required to be performed by it as such under the
Loan Documents and (iii) shall be entitled to the benefits, rights and remedies
as such set forth in the Loan Documents. (c) The Delayed Draw Term Loan shall be
deemed to have been incurred (i) first, with respect to $150,000,000 in
principal amount of the Delayed Draw Term Loan, under clause (A)(1) of the
proviso in Section 2.7(a) of the Credit Agreement and (ii) second, under clause
(A)(2) of the proviso in Section 2.7(a) of the Credit Agreement. (d) This
Amendment shall (i) be deemed to be an “Incremental Amendment” in accordance
with Section 2.7(d)(iii) of the Credit Agreement and (ii) constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
Section 4. New Lender Joinder. By its execution of this Amendment, the New
Lender hereby acknowledges, agrees and confirms that, on and after the Third
Amendment Effective Date: (a) it will be deemed to be a party to the Credit
Agreement as a “Lender”, a “Revolving Credit Lender” and a “Term Loan Lender”
for all purposes of the Credit Agreement and the other Loan Documents, and shall
have all of the obligations of, and shall be entitled to the benefits of, a
Lender, a Revolving Credit Lender and a Term Loan Lender under the Credit
Agreement as if it had executed the Credit Agreement; (b) it will be bound by
all of the terms, provisions and conditions contained in the Credit Agreement
and the other Loan Documents; (c) it has received a copy of the Credit
Agreement, copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof and such other documents and information as it deems
appropriate, independently and without reliance upon the Administrative Agent,
the Arranger, any other Lender or any of their respective Affiliates, to make
its own credit analysis and decision to enter into this Amendment and to become
a Lender, a Revolving Credit Lender and a Term Loan Lender under the Credit
Agreement; (d) it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Credit Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder; (e)
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
a Revolving Credit Lender and a Term Loan Lender; and (f) it will provide any
additional documentation (including, without limitation, any Assignment and
Assumption to be executed in connection with this Amendment) to evidence its
status as a Lender, a Revolving Credit Lender and a Term Loan Lender as of the
Third Amendment Effective Date or as required to be delivered by it pursuant to
the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit102q12017003.jpg]
3 87142924_5 Section 5. Reallocation of Revolving Credit Commitments and
Revolving Credit Exposure. (a) As of the Third Amendment Effective Date and
after giving effect to this Amendment, the Revolving Credit Commitments and
Revolving Credit Commitment Percentages of the Lenders are as set forth on Annex
B hereto. (b) In connection with this Amendment, as of the Third Amendment
Effective Date, (i) the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent among the Lenders (including the New
Lender) in accordance with their revised Revolving Credit Commitment Percentages
and (ii) the Lenders (including the New Lender) hereby agree to purchase at par,
and the Existing Lenders agree to sell at par, Revolving Credit Commitments and
the related Revolving Credit Exposure, in each case in amounts such that, on the
Third Amendment Effective Date, (i) each Lender’s Revolving Credit Commitment
Percentage shall equal the Revolving Credit Commitment Percentage set forth on
Annex B hereto and (ii) each Lender’s Revolving Credit Exposure shall equal its
Revolving Credit Commitment Percentage set forth on Annex B hereto times the
Revolving Credit Exposure immediately prior to giving effect to this Amendment.
(c) In connection with such sales and purchases, notwithstanding the terms of
Section 12.9 of the Credit Agreement, (i) no Assignment and Assumption shall be
required, unless requested by the applicable Lender or Lenders, (ii) no fee
shall be required to be paid pursuant to Section 12.9(b)(iv) of the Credit
Agreement and (iii) the Administrative Agent may use this Amendment to record
the Revolving Credit Commitments in the Register. (d) The parties hereto agree
that the Administrative Agent may reallocate the Revolving Credit Loans and
other Revolving Credit Exposure in accordance with the updated Revolving Credit
Commitment Percentages as of the Third Amendment Effective Date (and the Lenders
agree to make all payments and adjustments necessary to effect such
reallocation). The Lenders party hereto agree to waive any costs required to be
paid by the Borrower pursuant to Section 5.9 of the Credit Agreement in
connection with such reallocation. Section 6. Conditions to Effectiveness. This
Amendment shall be deemed to be effective upon the satisfaction or waiver of
each of the following conditions to the reasonable satisfaction of the
Administrative Agent (such date, the “Third Amendment Effective Date”): (a) The
Administrative Agent’s receipt of the following, each properly executed by a
Responsible Officer of the signing Credit Party, each in form and substance
reasonably satisfactory to the Administrative Agent: (i) this Amendment, duly
executed by each of the Credit Parties, the Administrative Agent and each of the
Lenders; (ii) an Incremental Term Loan Note and/or Revolving Credit Note
executed by the Borrower in favor of each Lender that has requested an
Incremental Term Loan Note and/or Revolving Credit Note at least two (2)
Business Days in advance of the Third Amendment Effective Date; (iii) an
Officer’s Compliance Certificate demonstrating that the Borrower is in
compliance (calculated on a Pro Forma Basis based on the financial statements
for the most recent fiscal quarter end for which financial statements have been
provided after giving effect to the funding of the Delayed Draw Term Loan
(assuming that the entire Delayed Draw Term Loan is



--------------------------------------------------------------------------------



 
[exhibit102q12017004.jpg]
4 87142924_5 fully funded) and the use of proceeds thereof, but without netting
the proceeds thereof), with (A) a Consolidated Net Leverage Ratio not to exceed
3.25 to 1.00 and (B) the financial covenants set forth in Section 9.13 of the
Credit Agreement; (iv) a certificate of a Responsible Officer of each Credit
Party certifying that (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party have not been
amended since the date of the last delivered certificate, or if they have been
amended, attached thereto are true, correct and complete copies of the same,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party have
not been amended since the date of the last delivered certificate, or if they
have been amended, attached thereto are true, correct and complete copies of the
same, (C) attached thereto is a true, correct and complete copy of resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the Credit Agreement
as amended by this Amendment and (D) attached thereto is a true, correct and
complete copy of such certificates of good standing from the applicable
secretary of state of the state of incorporation, organization or formation (or
equivalent), as applicable, of each Credit Party; and (v) opinion from counsel
to the Credit Parties, substantially in form and substance reasonably
satisfactory to the Administrative Agent. (b) Payment of (i) all fees and
expenses of the Administrative Agent and Wells Fargo Securities, LLC, and in the
case of expenses, to the extent invoiced at least two (2) Business Days prior to
the Third Amendment Effective Date (except as otherwise reasonably agreed to by
the Borrower), required to be paid on the Third Amendment Effective Date and
(ii) all fees to the Lenders required to be paid on the Third Amendment
Effective Date. (c) The representations and warranties in Section 7 of this
Amendment shall be true and correct as of the Third Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 6, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Third Amendment Effective Date
specifying its objection thereto. Section 7. Representations and Warranties. By
its execution hereof, each Credit Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof after giving
effect to this Amendment: (a) each of the representations and warranties made by
the Credit Parties in or pursuant to the Loan Documents is true and correct in
all material respects (except to the extent that such representation and
warranty is subject to a materiality or Material Adverse Effect qualifier, in
which case it shall be true and correct in all respects), in each case, on and
as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date;



--------------------------------------------------------------------------------



 
[exhibit102q12017005.jpg]
5 87142924_5 (b) no Default or Event of Default has occurred and is continuing
as of the date hereof or after giving effect hereto; (c) it has the right and
power and is duly authorized and empowered to enter into, execute and deliver
this Amendment and to perform and observe the provisions of this Amendment; (d)
this Amendment has been duly authorized and approved by such Credit Party’s
board of directors or other governing body, as applicable, and constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and (e)
the execution, delivery and performance of this Amendment do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Permitted Liens) upon any assets or
property of any of the Credit Parties, or any of their respective Subsidiaries,
under the provisions of, such Credit Party’s or such Subsidiary’s organizational
documents or any material agreement to which such Credit Party or Subsidiary is
a party. Section 8. Effect of this Amendment. On and after the Third Amendment
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby. Except as expressly provided herein,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Credit
Parties, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. Section 9. Costs and Expenses. The Borrower hereby reconfirms
its obligations pursuant to Section 12.3 of the Credit Agreement to pay and
reimburse the Administrative Agent and its Affiliates in accordance with the
terms thereof. Section 10. Acknowledgments and Reaffirmations. Each Credit Party
(a) consents to this Amendment and agrees that the transactions contemplated by
this Amendment shall not limit or diminish the obligations of such Person under,
or release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed. Section 11. Governing Law. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[exhibit102q12017006.jpg]
6 87142924_5 Section 12. Counterparts. This Amendment may be executed in any
number of counterparts, and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement. Section 13. Electronic
Transmission. Delivery of this Amendment by facsimile, telecopy or pdf shall be
effective as delivery of a manually executed counterpart hereof; provided that,
upon the request of any party hereto, such facsimile transmission or electronic
mail transmission shall be promptly followed by the original thereof. Section
14. Nature of Agreement. For purposes of determining withholding Taxes imposed
under FATCA from and after the Third Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement (as amended by this
Amendment) as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i). [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit102q12017007.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed as of the date and year first above written. BORROWER:
REALPAGE, INC. By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive Vice
President, Chief Financial Officer and Treasurer SUBSIDIARY GUARANTORS:
MULTIFAMILY INTERNET VENTURES, LLC PROPERTYWARE LLC LEVEL ONE LLC RP ABC LLC
REALPAGE VENDOR COMPLIANCE LLC VELOCITY UTILITY SOLUTIONS LLC LEASESTAR LLC RP
NEWCO XV LLC By: RealPage, Inc., as sole member By: /s/ W. Bryan Hill Name: W.
Bryan Hill Title: Executive Vice President, Chief Financial Officer and
Treasurer KIGO, INC. By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive
Vice President, Chief Financial Officer and Treasurer NWP SERVICES CORPORATION
By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit102q12017008.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, Issuing Lender and
Lender By: /s/ Reid R. Landers Name: Reid R. Landers Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit102q12017009.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page FIFTH THIRD BANK, as Lender By: /s/ Glen Mastey Name: Glen Mastey
Title: Managing Director



--------------------------------------------------------------------------------



 
[exhibit102q12017010.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page COMERICA BANK, as Lender By: Charles Fell
_______________________________ Name: Charles Fell Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit102q12017011.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page BANK OF AMERICA, N.A., as Lender By: /s/ Jennifer Yan
____________________________ Name: Jennifer Yan Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit102q12017012.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page JPMORGAN CHASE BANK, N.A., as Lender By: /s/ Justin Burton Name:
Justin Burton Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit102q12017013.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page REGIONS BANK, as Lender By: /s/ Reece Szymanowski
______________________ Name: Reece Szymanowski Title: Officer



--------------------------------------------------------------------------------



 
[exhibit102q12017014.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page CAPITAL ONE, NATIONAL ASSOCIATION, as Lender By: /s/ Ali Zaidi
_______________________________ Name: Ali Zaidi Title: Duly Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit102q12017015.jpg]
RealPage, Inc. Third Amendment to Credit Agreement and Incremental Amendment
Signature Page NEW LENDER: MORGAN STANLEY SENIOR FUNDING, INC., as New Lender
By: /s/Michael King ____________________________ Name: Michael King Title: Vice
President



--------------------------------------------------------------------------------



 
[exhibit102q12017016.jpg]
87142924_5 ANNEX A Amended Credit Agreement [See Attached]



--------------------------------------------------------------------------------



 
[exhibit102q12017017.jpg]
87142924_5 ANNEX B Schedule 1.1 Lenders and Commitments (as of the Third
Amendment Effective Date) Lender Revolving Credit Commitment Revolving Credit
Commitment Percentage Outstanding Incremental Term Loan-1 Delayed Draw Term Loan
Commitment Wells Fargo Bank, National Association $34,439,461.88 17.219730940%
$26,418,269.81 $29,142,268.31 Bank of America, N.A. $30,612,855.01 15.306427505%
$18,870,192.20 $30,516,952.79 Fifth Third Bank $30,612,855.01 15.306427505%
$18,870,192.20 $30,516,952.79 JPMorgan Chase Bank, N.A. $30,612,855.01
15.306427505% $18,870,192.20 $30,516,952.79 Regions Bank $24,872,944.69
12.436472345% $13,209,134.53 $26,917,920.78 Capital One, National Association
$22,959,641.26 11.479820630% $13,209,134.53 $23,831,224.21 Comerica Bank
$17,219,730.94 8.609865470% $13,209,134.53 $14,571,134.53 Morgan Stanley Senior
Funding, Inc. $8,669,656.20 4.334828100% $0.00 $13,986,593.80 Total
$200,000,000.00 100.000000000% $122,656,250.00 $200,000,000.00



--------------------------------------------------------------------------------



 
[exhibit102q12017018.jpg]
EXECUTION COPY Published CUSIP Number: 75605VAA0 Revolving Credit CUSIP Number:
75605VAB8 $325,000,000522,656,250 CREDIT AGREEMENT dated as of September 30,
2014,2014 (as amended by the First Amendment to Credit Agreement and Incremental
Amendment dated as of February 26, 2016 and2016, the Second Amendment to Credit
Agreement dated as of February 15, 2017) and the Third Amendment to Credit
Agreement and Incremental Amendment dated as of February 27, 2017), by and among
REALPAGE, INC., as Borrower, the Lenders referred to herein, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender and Issuing Lender FIFTH THIRD BANK, as Syndication Agent WELLS FARGO
SECURITIES, LLC, as Sole Lead Arranger and Sole Bookrunner 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017019.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION
1.2 Other Definitions and Provisions 3132 SECTION 1.3 Accounting Terms. 32
SECTION 1.4 UCC Terms 3233 SECTION 1.5 Rounding 3233 SECTION 1.6 References to
Agreement and Laws 3233 SECTION 1.7 Times of Day 33 SECTION 1.8 Letter of Credit
Amounts 33 SECTION 1.9 Guarantees 33 SECTION 1.10 Covenant Compliance Generally
33 ARTICLE II REVOLVING CREDIT FACILITY 3334 SECTION 2.1 Revolving Credit Loans
3334 SECTION 2.2 Swingline Loans. 3334 SECTION 2.3 Procedure for Advances of
Revolving Credit Loans and Swingline Loans. 35 SECTION 2.4 Repayment and
Prepayment of Revolving Credit and Swingline Loans. 36 SECTION 2.5 Permanent
Reduction of the Revolving Credit Commitment. 37 SECTION 2.6 Termination of
Revolving Credit Facility 3738 SECTION 2.7 Incremental Commitments 3738 ARTICLE
III LETTER OF CREDIT FACILITY 40 SECTION 3.1 L/C Facility. 40 SECTION 3.2
Procedure for Issuance of Letters of Credit 4041 SECTION 3.3 Commissions and
Other Charges. 41 SECTION 3.4 L/C Participations. 4142 SECTION 3.5 Reimbursement
Obligation of the Borrower 4243 SECTION 3.6 Obligations Absolute 4243 SECTION
3.7 Effect of Letter of Credit Application 4344 SECTION 3.8 Letters of Credit
Issued for Subsidiaries 4344 ARTICLE IV TERM LOAN FACILITY 4344 SECTION 4.1
Incremental Term Loan-1 43Loans 44 SECTION 4.2 Procedure for Advance of Term
Loans. 4344 i 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017020.jpg]
TABLE OF CONTENTS (continued) Page SECTION 4.3 Repayment of Term Loans. 4445
SECTION 4.4 Prepayments of Term Loans. 4445 ARTICLE V GENERAL LOAN PROVISIONS
4647 SECTION 5.1 Interest. 4647 SECTION 5.2 Notice and Manner of Conversion or
Continuation of Loans 4748 SECTION 5.3 Fees. 4849 SECTION 5.4 Manner of Payment
4849 SECTION 5.5 Evidence of Indebtedness. 4950 SECTION 5.6 Sharing of Payments
by Lenders 4951 SECTION 5.7 Administrative Agent’s Clawback. 5051 SECTION 5.8
Changed Circumstances. 5152 SECTION 5.9 Indemnity 5153 SECTION 5.10 Increased
Costs. 5253 SECTION 5.11 Taxes. 5354 SECTION 5.12 Mitigation Obligations;
Replacement of Lenders. 5658 SECTION 5.13 [Reserved]. 5759 SECTION 5.14 Cash
Collateral 5759 SECTION 5.15 Defaulting Lenders. 5859 ARTICLE VI CONDITIONS OF
CLOSING AND BORROWING 6062 SECTION 6.1 Conditions to Closing and Initial
Extensions of Credit 6062 SECTION 6.2 Conditions to All Extensions of Credit
6465 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 6466
SECTION 7.1 Organization; Power; Qualification 6466 SECTION 7.2 Ownership 6566
SECTION 7.3 Authorization; Enforceability 6566 SECTION 7.4 Compliance of
Agreement, Loan Documents and Borrowing with Laws, Etc 6566 SECTION 7.5
Compliance with Law; Governmental Approvals 6667 SECTION 7.6 Tax Returns and
Payments 6667 SECTION 7.7 Intellectual Property Matters 6667 SECTION 7.8
Environmental Matters. 6668 SECTION 7.9 Employee Benefit Matters. 6769 SECTION
7.10 Margin Stock 6869 ii 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017021.jpg]
TABLE OF CONTENTS (continued) Page SECTION 7.11 Government Regulation 6869
SECTION 7.12 Material Contracts 6870 SECTION 7.13 Employee Relations 6870
SECTION 7.14 Financial Statements 6970 SECTION 7.15 No Material Adverse Change
6970 SECTION 7.16 Solvency 6970 SECTION 7.17 Title to Properties 6970 SECTION
7.18 Litigation 6970 SECTION 7.19 Anti-Corruption Laws and Sanctions 6971
SECTION 7.20 Disclosure 7071 SECTION 7.21 Leases 7071 SECTION 7.22 Credit
Parties 7071 SECTION 7.23 Existing Obligations Pertaining to Acquisitions 7072
ARTICLE VIII AFFIRMATIVE COVENANTS 7072 SECTION 8.1 Financial Statements and
Budgets 7172 SECTION 8.2 Certificates; Other Reports 7173 SECTION 8.3 Notice of
Litigation and Other Matters 7374 SECTION 8.4 Preservation of Corporate
Existence and Related Matters 7374 SECTION 8.5 Maintenance of Property 7374
SECTION 8.6 Insurance 7375 SECTION 8.7 Accounting Methods and Financial Records
7475 SECTION 8.8 Payment of Taxes 7475 SECTION 8.9 Compliance with Laws and
Approvals 7475 SECTION 8.10 Environmental Laws 7475 SECTION 8.11 Compliance with
ERISA 7475 SECTION 8.12 Visits and Inspections 7476 SECTION 8.13 Additional
Subsidiaries. 7576 SECTION 8.14 Compliance with Anti-Corruption Laws and
Sanctions 7677 SECTION 8.15 Use of Proceeds. 7677 SECTION 8.16 Disclosure
Updates 7677 SECTION 8.17 Further Assurances 7678 SECTION 8.18 Post-Closing
Matters 7778 iii 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017022.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE IX NEGATIVE COVENANTS 7778 SECTION
9.1 Indebtedness 7778 SECTION 9.2 Liens 7980 SECTION 9.3 Investments 8183
SECTION 9.4 Fundamental Changes 8385 SECTION 9.5 Asset Dispositions 8486 SECTION
9.6 Restricted Payments 8687 SECTION 9.7 Transactions with Affiliates 8788
SECTION 9.8 Accounting Changes; Organizational Documents. 8789 SECTION 9.9
Payments and Modifications of Junior Indebtedness. 8789 SECTION 9.10 No Further
Negative Pledges; Restrictive Agreements. 8890 SECTION 9.11 Nature of Business
9091 SECTION 9.12 Amendments of Other Documents 9091 SECTION 9.13 Financial
Covenants. 9091 ARTICLE X DEFAULT AND REMEDIES 9192 SECTION 10.1 Events of
Default 9192 SECTION 10.2 Remedies 9394 SECTION 10.3 Rights and Remedies
Cumulative; Non-Waiver; etc. 9395 SECTION 10.4 Crediting of Payments and
Proceeds 9495 SECTION 10.5 Administrative Agent May File Proofs of Claim 9596
SECTION 10.6 Credit Bidding. 9597 ARTICLE XI THE ADMINISTRATIVE AGENT 9697
SECTION 11.1 Appointment and Authority. 9697 SECTION 11.2 Rights as a Lender
9698 SECTION 11.3 Exculpatory Provisions. 9798 SECTION 11.4 Reliance by the
Administrative Agent 9799 SECTION 11.5 Delegation of Duties 9899 SECTION 11.6
Resignation of Administrative Agent. 9899 SECTION 11.7 Non-Reliance on
Administrative Agent and Other Lenders 99100 SECTION 11.8 No Other Duties, Etc
99101 SECTION 11.9 Collateral and Guaranty Matters. 100101 SECTION 11.10 Secured
Hedge Agreements and Secured Cash Management Agreements 100102 iv 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017023.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE XII MISCELLANEOUS 101102 SECTION 12.1
Notices. 101102 SECTION 12.2 Amendments, Waivers and Consents 103104 SECTION
12.3 Expenses; Indemnity. 105106 SECTION 12.4 Right of Setoff 107108 SECTION
12.5 Governing Law; Jurisdiction, Etc. 108109 SECTION 12.6 Waiver of Jury Trial
108110 SECTION 12.7 Reversal of Payments 109110 SECTION 12.8 Injunctive Relief
109110 SECTION 12.9 Successors and Assigns; Participations. 109110 SECTION 12.10
Treatment of Certain Information; Confidentiality 113114 SECTION 12.11
Performance of Duties 114115 SECTION 12.12 All Powers Coupled with Interest
114115 SECTION 12.13 Survival. 114115 SECTION 12.14 Titles and Captions 114116
SECTION 12.15 Severability of Provisions 114116 SECTION 12.16 Counterparts;
Integration; Effectiveness; Electronic Execution. 114116 SECTION 12.17 Term of
Agreement 115116 SECTION 12.18 USA PATRIOT Act 115116 SECTION 12.19 Independent
Effect of Covenants 115117 SECTION 12.20 No Advisory or Fiduciary
Responsibility. 115117 SECTION 12.21 Inconsistencies with Other Documents 116118
SECTION 12.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 116118 v 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017024.jpg]
EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Incremental Term Loan Note Exhibit B - Form
of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit
D - Form of Notice of Prepayment Exhibit E - Form of Notice of
Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate
Exhibit G - Form of Assignment and Assumption Exhibit H-1 - Form of U.S. Tax
Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit H-2 - Form of
U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit
H-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships) Exhibit I - IP Reporting Certificate SCHEDULES Schedule 1.1 -
Lenders and Commitments vi 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017025.jpg]
CREDIT AGREEMENT, dated as of September 30, 2014, by and among RealPage, Inc., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders. STATEMENT OF
PURPOSE The Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower. NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, such parties hereby agree as follows:
ARTICLE I DEFINITIONS Definitions. The following terms when used in this
Agreement shall have theSECTION 1.1 meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any corporation, partnership or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company. “Administrative Agent” means Wells Fargo, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6. “Administrative Agent’s Office” means the office of the
Administrative Agent specified in or determined in accordance with the
provisions of Section 12.1(c). “Administrative Questionnaire” means an
administrative questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agreement”
means this Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder. 1 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017026.jpg]
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators. “Applicable Margin” means
the corresponding percentages per annum as set forth below based on the
Consolidated Net Leverage Ratio: Revolving Credit Loans and Incremental Term
Loan-1 Pricing Level Consolidated Net Leverage Ratio Commitment Fee and Delayed
Draw Ticking Fee LIBOR + Base Rate + I Less than 1.50 to 1.00 0.25% 1.25% 0.25%
II Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00 0.25% 1.50%
0.50% III Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00
0.30% 1.75% 0.75% IV Greater than or equal to 3.50 to 1.00 0.35% 2.00% 1.00% The
Applicable Margin shall be determined and adjusted quarterly on the date one (1)
Business Day after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) on the Delayed Draw Funding Date, the Applicable Margin shall
automatically be based on Pricing Level IIII until the first Calculation Date
occurring after the ClosingDelayed Draw Funding Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Net Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide an Officer’s Compliance Certificate when due as required by Section
8.2(a) for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from the date on which such
Officer’s Compliance Certificate was required to have been delivered shall be
based on Pricing Level IIIIV until such time as such Officer’s Compliance
Certificate is delivered, at which time the Pricing Level shall be determined by
reference to the Consolidated Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued. Notwithstanding the foregoing, in the event that any financial statement
or Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a)
is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Revolving Credit Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall promptly
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period, (B) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Net Leverage 2 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017027.jpg]
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall promptly and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Credit Commitments and the repayment of all other Obligations
hereunder. “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arranger” means Wells Fargo
Securities, LLC, in its capacity as sole lead arranger and sole bookrunner, and
its successors. “Asset Disposition” means the disposition of any or all of the
assets (including, without limitation, any Equity Interests owned thereby) owned
by any Credit Party or any Subsidiary thereof whether by sale, lease, Sale
Leaseback, transfer or otherwise. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 12.9), and
accepted by the Administrative Agent, in substantially the form attached as
Exhibit G or any other form approved by the Administrative Agent. “Attributable
Indebtedness” means, on any date of determination, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation. “Bail-In Action” has the meaning assigned thereto in Section 12.22.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). “Base Rate Loan” means any Loan
bearing interest at a rate based upon the Base Rate as provided in Section
5.1(a). “Borrower” means RealPage, Inc., a Delaware corporation. “Borrower
Materials” has the meaning assigned thereto in Section 8.2. “Business Day” means
(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in Charlotte, North
Carolina and New York, New York, are open for the conduct of their commercial
banking business and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR 3
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017028.jpg]
Rate Loan, or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, any day that is a Business Day described in clause (a) and
that is also a London Banking Day. “Calculation Date” has the meaning assigned
thereto in the definition of Applicable Margin. “Capital Lease Obligations” of
any Person means the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. “Cash Collateralize” means,
to pledge and deposit with, or deliver to the Administrative Agent, or directly
to the Issuing Lender (with notice thereof to the Administrative Agent), for the
benefit of one or more of the Issuing Lender, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lender and the
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. “Cash Equivalents” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one (1) year from the date of acquisition
thereof, (b) commercial paper maturing no more than one (1) year from the date
of creation thereof and currently having a rating of at least A-1 (or the then
equivalent grade) or P-1 (or the then equivalent grade) obtainable from either
S&P or Moody’s, respectively, (c) certificates of deposit maturing no more than
one (1) year from the date of creation thereof issued by any Lender or any other
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency,
(d) overnight deposits or time deposits maturing no more than one (1) year from
the date of creation thereof with any Lender or any other commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, and (e) solely in the
case of a Foreign Subsidiary, instruments equivalent to those referred to in
clauses (a) through (d) of this definition denominated in any foreign currency
that is the local currency of such Foreign Subsidiary comparable in tenor and in
credit quality to those referred to above and customarily used by corporations
for cash management purposes in any jurisdiction outside the United States to
the extent reasonably required in connection with any business conducted by such
Foreign Subsidiary organized in such jurisdiction. “Cash Management Agreement”
means any agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card (including non-card electronic
payables), electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement. “Change in
Control” means an event or series of events by which: 4 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017029.jpg]
(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the(a) Exchange Act) (other than a Permitted Holder) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Equity Interests that such “person” or “group” has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, on a fully diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right), of thirty-five percent (35%)
or more of the Equity Interests of the Borrower entitled to vote in the election
of members of the board of directors (or equivalent governing body) of the
Borrower, (ii) a majority of the members of the board of directors (or other
equivalent governing body) of the Borrower shall not constitute Continuing
Directors or (iii) the Borrower fails to own and control, directly or
indirectly, one hundred percent (100%) of the Equity Interests of each other
Credit Party (except with respect to MTS Minnesota, Inc., a Delaware corporation
and MTS Connecticut, Inc., a Delaware corporation, for which the Borrower shall
only be required to own and control 40% of the Equity Interests of each);
provided, that any merger or liquidation permitted under Section 9.4 of the
Agreement shall not constitute a Change in Control; or there shall have occurred
under any indenture or other instrument evidencing any(b) Indebtedness or Equity
Interests in excess of the Threshold Amount any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests provided
for therein. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Class” means, when used in reference to any Loan, whether
such Loan is a Revolving Credit Loan, Swingline Loan or Term Loan and, when used
in reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment or an Incremental Term Loan Commitment. “Closing Date” means the date
of this Agreement. “Code” means the Internal Revenue Code of 1986. “Collateral”
means the collateral security for the Secured Obligations pledged or granted
pursuant to the Security Documents. “Collateral Agreement” means the collateral
agreement of even date herewith executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance reasonably acceptable to the Administrative
Agent. “Commitment Fee” has the meaning assigned thereto in Section 5.3(a). 5
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017030.jpg]
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment or Term Loan Percentage, as applicable. “Commitments” means,
collectively, as to all Lenders, the Revolving Credit Commitments and the
Incremental Term Loan Commitments of such Lenders. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Connection Income
Taxes” means Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP. “Consolidated EBITDA” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: Consolidated Net Income
for such period plus(a) the sum of the following, without duplication, to the
extent deducted in determining(b) Consolidated Net Income for such period:
provisions for taxes based on income, profits or capital, including federal,
foreign(i) and state income, franchise taxes, and similar taxes based on income,
profits or capital paid or accrued during such period (including in respect of
repatriated funds), Consolidated Interest Expense,(ii) amortization,
depreciation and other non-cash charges, expenses or losses (except to(iii) the
extent that such non-cash charges, expenses or losses are reserved for cash
expenses to be taken in the future), unusual or extraordinary losses (excluding
extraordinary losses from discontinued(iv) operations), one-time restructuring
and integration expenses (which for the avoidance of(v) doubt, shall include,
but not be limited to, retention, severance, systems establishment costs,
contract termination costs, including future lease commitments, and costs to
consolidate facilities and relocate employees) in an aggregate amount not to
exceed $5,000,000 during any twelve (12) month period; provided that any such
restructuring and integration expenses that relate to any Permitted Acquisition
may only be included in this clause (v) to the extent incurred more than twelve
(12) months following the consummation of such Permitted Acquisition, one-time
restructuring and integration expenses (which for the avoidance of doubt,(vi)
shall include, but not be limited to, retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees)
incurred by the Borrower and its Subsidiaries in connection with, and directly
related to, any Permitted Acquisition, only to the extent that such
restructuring and integration expenses are incurred within twelve (12) months
following the consummation of such Permitted Acquisition; provided that the
aggregate amount added back in reliance on this clause (vi), together with
amounts 6 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017031.jpg]
added back under clause (vii), shall not exceed twenty percent (20%) of
Consolidated EBITDA for such period (calculated prior to giving effect to any
such amounts added back under clauses (vi) and (vii)), non-recurring costs,
extraordinary expenses and other pro forma adjustments(vii) (including
anticipated cost savings and other synergies) attributable to Specified
Transactions that have been consummated during such period to the extent that
such costs, expenses or adjustments (A) are reasonably expected to be realized
within twelve (12) months of such Specified Transaction as set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent and (B) are calculated on a basis
consistent with GAAP and are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of the
Borrower and its Subsidiaries; provided that (x) the aggregate amount added back
in reliance on this clause (vii), together with amounts added back under clause
(vi), shall not exceed twenty percent (20%) of Consolidated EBITDA for such
period (calculated prior to giving effect to any such amounts added back under
clauses (vi) and (vii)) and (y) the aggregate amount of cost savings and other
synergies (actual or anticipated) added back in reliance on this clause (vii)
shall not exceed fifteen percent (15%) of Consolidated EBITDA for such period
(calculated prior to giving effect to any such amounts added back under this
clause (vii)), one-time out-of-pocket costs and expenses incurred by the
Borrower and its(viii) Subsidiaries in connection with, and directly related to,
(A) the Transactions, (B) any Permitted Acquisition, (C) issuances of any Equity
Interests, (D) dispositions of any assets permitted hereunder, (E) incurrence,
amendment, modification, refinancing or repayment of Indebtedness (in each case
of clauses (B) through (E), whether or not successful), including, without
limitation, legal, accounting and advisory fees, provided that to the extent
incurred after the Closing Date or the consummation of the applicable
transaction, such out-of-pocket costs and expenses may only be included to the
extent that such out-of-pocket costs and expenses are incurred within twelve
(12) months following the Closing Date or the consummation of such transaction,
as applicable, litigation fees, costs and expenses (but exclusive of any
payments that are funded(ix) with proceeds of Borrower’s liability insurance)
incurred by Borrower and its Subsidiaries during the preceding twelve (12) month
period, not to exceed $5,000,000 in the aggregate for any such period, one-time
facility consolidation, closing and relocation costs and expenses incurred in(x)
connection with the transition or relocation of the Borrower’s headquarters
location and consolidation of the Borrower’s offices not currently a part of
Borrower’s headquarters location, less (c) the sum of the following, without
duplication, to the extent included in determining Consolidated Net Income for
such period: (i) interest income, (ii) any unusual or extraordinary gains; and
(iii) non-cash gains or non-cash items increasing Consolidated Net Income;
provided that, to the extent included in determining Consolidated Net Income for
such period, Consolidated EBITDA shall be calculated so as to exclude (x) the
effects of adjustments (including, without limitation, in connection with the
fair value adjustment tied to the Borrower’s deferred revenue and fair value
adjustments determined in accordance with GAAP related to Earn-outs, Holdbacks
or other contingent consideration obligations) resulting from the application of
purchase accounting related to the Transactions, any Acquisition 7 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017032.jpg]
consummated prior to the date hereof or any Permitted Acquisition or the
amortization or write-off of any amounts thereof, net of Taxes and (y) the
cumulative effect of any changes in GAAP or accounting principles applied by
management during such period. For purposes of this Agreement, Consolidated
EBITDA shall be calculated on a Pro Forma Basis. “Consolidated Funded
Indebtedness” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis, without duplication, the
sum of (a) all Indebtedness of the type described in clauses (a), (b) (only to
the extent of Earn-outs and Holdbacks payable in cash that are required to be
set forth on the Consolidated balance sheet of the Borrower and its Subsidiaries
in an amount calculated in accordance with GAAP) and (c) of the definition of
Indebtedness on such date plus (b) guarantees of Indebtedness of the type
described in clauses (a), (b) (only to the extent of Earn-outs and Holdbacks
payable in cash that are required to be set forth on the Consolidated balance
sheet of the Borrower and its Subsidiaries in an amount calculated in accordance
with GAAP) and (c) of the definition of Indebtedness on such date plus (c) the
aggregate amount of Indebtedness relating to the drawn and unreimbursed amounts
outstanding under letters of credit (including standby and commercial) and
bankers’ acceptances on such date less (d) the aggregate amount of Qualified
Cash and Cash Equivalents in excess of $10,000,000 on such date (provided that
if the aggregate Revolving Credit Outstandings (excluding L/C Obligations)
exceed $50,000,000, the amount of Qualified Cash and Cash Equivalents permitted
to be subtracted hereunder shall not exceed $60,000,0000). “Consolidated
Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to (b) Consolidated Interest Expense
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date. “Consolidated Interest Expense” means, for any period,
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date. “Consolidated Net Income” means, for any period,
the net income (or loss) of the Borrower and its Subsidiaries for such period,
determined on a Consolidated basis, without duplication, in accordance with
GAAP; provided, that in calculating Consolidated Net Income of the Borrower and
its Subsidiaries for any period, there shall be excluded (without duplication)
(a) the net income (or loss) of any Person (other than a Subsidiary which shall
be subject to clause (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period, (b) subject to any pro
forma adjustments required herein, the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (or loss), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary, but only to the extent of such prohibition and
(d) any gain or loss from Asset Dispositions during such period. 8 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017033.jpg]
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
election or nomination for election to the board of directors (or equivalent
governing body) of the Borrower is approved by more than 50% of the then
Continuing Directors. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender that is entitled to Cash
Collateral hereunder at the time such control agreement is executed.
“Convertible Debt Securities” means any notes issued by the Borrower that are
convertible into common stock of the Borrower, cash or a combination thereof.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loans. “Credit Parties” means,
collectively, the Borrower and the Subsidiary Guarantors. “Debt Issuance” means
the issuance of any Indebtedness for borrowed money by any Credit Party or any
of its Subsidiaries. “Debtor Relief Laws” means the Bankruptcy Code of the
United States of America, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default. “Defaulting Lender” means, subject to Section 5.15(b), any
Lender that (a) has failed to (i) fund all or any portion of the Revolving
Credit Loans or any Term Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written 9
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017034.jpg]
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender. “Delayed Draw Term
Loan” means the incremental term loan made, or to be made, to the Borrower
pursuant to Section 4.1(b). “Delayed Draw Term Loan Commitment” means (a) as to
any Term Loan Lender, the obligation of such Term Loan Lender to make its
portion of the Delayed Draw Term Loan to the account of the Borrower hereunder
in an aggregate principal amount equal to the amount set forth opposite such
Term Loan Lender’s name on Schedule 1.1 and (b) as to all Term Loan Lenders, the
aggregate commitment of all Term Loan Lenders to make such Delayed Draw Term
Loan. The aggregate Delayed Draw Term Loan Commitment of all Term Loan Lenders
on the Third Amendment Effective Date shall be $200,000,000. Any unfunded
portion of the Delayed Draw Term Loan Commitment shall automatically terminate
in its entirety on the earlier to occur of the Delayed Draw Funding Deadline and
the Delayed Draw Funding Date. “Delayed Draw Funding Date” means the date
occurring on or after the Third Amendment Effective Date upon which all of the
conditions to funding the Delayed Draw Term Loan set forth in Section 6.2 are
satisfied and the Delayed Draw Term Loan is funded. “Delayed Draw Funding
Deadline” means May 31, 2017. “Delayed Draw Ticking Fee” has the meaning
assigned thereto in Section 5.3(b). “Disclosure Letter” means the Disclosure
Letter, dated as of the date hereof, delivered by Borrower to the Administrative
Agent in connection with this Agreement, as may be updated from time to time in
accordance with the terms of this Agreement and the other Loan Documents.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than inchoate indemnity obligations) that are
accrued and payable and the termination of the Revolving Credit Commitments),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event 10 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017035.jpg]
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than inchoate indemnity obligations) that are accrued and
payable and the termination of the Revolving Credit Commitments), in whole or in
part, (c) provide for the scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date; provided that
if such Equity Interests is issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations. “Dollars” or “$”
means, unless otherwise qualified, dollars in lawful currency of the United
States. “Domestic Subsidiary” means any Subsidiary incorporated or organized
under the laws of the United States or any political subdivision of the United
States, provided such Subsidiary is owned by the Borrower or a Domestic
Subsidiary of the Borrower. “Earn-outs” means unsecured liabilities of a Credit
Party arising under an agreement to make any deferred payment as a part of the
purchase price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the underlying target, in each case, to the extent
that such deferred payment would be included as part of such purchase price;
provided that Earn-outs shall not include payments consistent with the
management incentive plan or professional incentive plan generally offered by
the Borrower. “Eligible Assignee” means any Person that meets the requirements
to be an assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 12.9(b)(iii)). “Employee
Benefit Plan” means (a) any employee benefit plan within the meaning of Section
3(3) of ERISA that is maintained for employees of any Credit Party or any ERISA
Affiliate or (b) any Pension Plan or Multiemployer Plan that has at any time
within the preceding seven (7) years been maintained, funded or administered for
the employees of any Credit Party or any current or former ERISA Affiliate.
“Engagement Letter” means that certain Engagement Letter dated as of August 25,
2014, between Wells Fargo Securities, LLC and the Borrower, as amended,
restated, supplemented or otherwise modified from time to time. “Environmental
Claims” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, accusations, allegations, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings relating in any way to
any actual or alleged violation of or liability under any Environmental Law or
relating to any violation of any permit issued, or any approval given, under any
such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment
under any Environmental Laws. 11 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017036.jpg]
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials. “Equity Interests” means (a) in the case of a corporation, capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (including equity-linked securities, but excluding
Convertible Debt Securities (irrespective whether settled in Equity Interests or
cash) and Permitted Call Spread Agreements). “ERISA” means the Employee
Retirement Income Security Act of 1974, and the rules and regulations
thereunder. “ERISA Affiliate” means any Person who together with any Credit
Party or any of its Subsidiaries is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA. “Eurodollar Reserve Percentage” means, for any day, the percentage which
is in effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied. “Exchange Act” means the Securities Exchange Act
of 1934. “Excluded Subsidiary” means (a) RealPage Payment Processing Services,
Inc., (b) RealPage Payments Services LLC, (c) any other Subsidiary of the
Borrower whose business consists solely of processing third party payments or
operating a money services business for the transmission of third party funds
and (d) any Foreign Subsidiary Holding Company. “Excluded Swap Obligation”
means, with respect to any Credit Party, any Swap Obligation if, and to the
extent that, all or a portion of the liability of such Credit Party for or the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including under the keepwell provisions of the Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion 12 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017037.jpg]
of such Swap Obligation that is attributable to swaps for which such guarantee
or security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition. “Excluded Taxes” means any of
the following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are otherwise Other
Connection Taxes, (b) in the case of a Lender, United States federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Revolving Credit Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Credit Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and (d)
any United States federal withholding Taxes imposed under FATCA. “Existing
Credit Agreement” means that certain Amended and Restated Credit Agreement dated
as of December 22, 2011, by and among the Borrower, the lenders party thereto
and Wells Fargo Capital Finance, LLC, as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time. “Extensions of
Credit” means, as to any Lender at any time, (a) an amount equal to the sum of
(i) the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding, (ii) such Lender’s Revolving Credit Commitment
Percentage of the L/C Obligations then outstanding, (iii) such Lender’s
Revolving Credit Commitment Percentage of the Swingline Loans then outstanding
and (iv) the aggregate principal amount of Term Loans made by such Lender then
outstanding or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (including, for the
avoidance of doubt, any agreements between the governments of the United States
and the jurisdiction in which the applicable Recipient is resident implementing
such provisions), or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law
implementing an intergovernmental agreement that is included in this definition.
“FDIC” means the Federal Deposit Insurance Corporation. “Federal Funds Rate”
means, for any day, the rate per annum equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day (or, if such day is
not a Business Day, for the immediately preceding Business Day), as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that if such rate is not so published for any day which is a
Business Day, the average of the quotation for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent. “First Amendment
Effective Date” means February 26, 2016. 13 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017038.jpg]
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year, except in the case of RealPage India
Private Limited for which the fiscal year ends on March 31 of each calendar
year. “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes. “Foreign Subsidiary” means
any Subsidiary that is not a Domestic Subsidiary. “Foreign Subsidiary Holding
Company” means any Domestic Subsidiary substantially all of the assets of which
consist of the Equity Interests of one or more Foreign Subsidiaries. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by the Issuing Lender, other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof. “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Approvals” means
all authorizations, consents, approvals, permits, licenses and exemptions of,
and all registrations and filings with or issued by, any Governmental
Authorities. “Governmental Authority” means the government of the United States
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). “Guarantee” of or by any Person (the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance 14
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017039.jpg]
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or obligation or (e) for the purpose of assuming in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part); provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. “Guaranty Agreement” means the unconditional
guaranty agreement of even date herewith executed by the Subsidiary Guarantors
in favor of the Administrative Agent, for the ratable benefit and the Secured
Parties, which shall be in form and substance reasonably acceptable to the
Administrative Agent. “Hazardous Materials” means any substances or materials
(a) which are or become defined as hazardous wastes, hazardous substances,
pollutants, contaminants, chemical substances or mixtures or toxic substances
under any Environmental Law, (b) which are toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise harmful
to public health or the environment and are or become regulated by any
Governmental Authority, (c) the presence of which require investigation or
remediation under any Environmental Law or common law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas. “Hedge Agreement” means (a) any
and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement; provided that the term Hedge Agreement
shall not include (i) Permitted Call Spread Agreements, (ii) any derivative
instruments issued under equity incentive or similar plans (including, any stock
option or phantom stock plan), (iii) any forward, option or warrant agreement
for the purchase or sale of Equity Interests of the Borrower, (iv) contracts for
the purchase of securities of the Borrower or (v) any of the items described in
this definition to the extent that it constitutes a derivative embedded in
Convertible Debt Securities issued by the Borrower. “Hedge Bank” means any
Person that, (a) at the time it enters into a Hedge Agreement with a Credit
Party permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Hedge Agreement with a Credit Party, in each case in its capacity
as a party to such Hedge Agreement. 15 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017040.jpg]
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in Hedge Agreements of the same type as such Hedge Agreements
(which may include a Lender or any Affiliate of a Lender). “Holdback” means a
portion of the purchase price for a Permitted Acquisition not paid at the
closing therefor but held by a Credit Party for satisfaction of indemnification
obligations and purchase price adjustments. “Immaterial Subsidiary” means any
Subsidiary (excluding any Excluded Subsidiaries) that (a) together with its
Subsidiaries (excluding any Excluded Subsidiaries), (i) has assets (excluding
restricted cash and Cash Equivalents) representing no more than five percent
(5%) of the Consolidated total assets (excluding restricted cash and Cash
Equivalents) of the Borrower and its Subsidiaries (excluding any Excluded
Subsidiaries) or (ii) generates no more than five percent (5%) of the
Consolidated revenues of the Borrower and its Subsidiaries (excluding any
Excluded Subsidiaries), in each case, as reflected in the most recent financial
statements delivered pursuant to Section 6.1(e)(i) or Sections 8.1(a) or (b), as
applicable and (b) has been designated as an “Immaterial Subsidiary” by the
Borrower in the manner provided below; provided that, if at any time, (A) the
total assets of the Immaterial Subsidiaries (excluding restricted cash and Cash
Equivalents), taken as a whole, as of the last day of the Borrower’s most
recently ended fiscal quarter shall be greater than ten percent (10%) of the
Consolidated total assets (excluding restricted cash and Cash Equivalents) of
the Borrower and its Subsidiaries (excluding any Excluded Subsidiaries) or (B)
ten percent (10%) the Consolidated total revenues of the Borrower and its
Subsidiaries (excluding any Excluded Subsidiaries) on such date, then the
Borrower shall take such actions as may be necessary, including causing an
Immaterial Subsidiary to become a Subsidiary Guarantor and grant security
interests pursuant to Section 8.13, to comply with the requirements set forth in
the preceding clauses (A) and (B). The Borrower may from time to time designate
any Subsidiary (including a newly-created or newly-acquired Subsidiary) as an
Immaterial Subsidiary by delivering to the Administrative Agent a certificate of
a Responsible Officer making such designation and confirming that (x) such
Subsidiary meets the requirements set forth in this definition and (y)
immediately after giving effect to such designation, no Event of Default shall
have occurred and be continuing. “Increase Effective Date” has the meaning
assigned thereto in Section 2.7(c). “Incremental Amendment” has the meaning
assigned thereto in Section 2.7(d)(iii). “Incremental Commitments” has the
meaning assigned thereto in Section 2.7(a). “Incremental Lender” has the meaning
assigned thereto in Section 2.7(b). “Incremental Term Loan” has the meaning
assigned thereto in Section 2.7(a). “Incremental Term Loan Commitment” has the
meaning assigned thereto in Section 2.7(a) and shall include the Incremental
Term Loan-1 Commitment and the Delayed Draw Term Loan Commitment. “Incremental
Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Incremental Term Loan-1 and any Incremental Term Loans
made by such Lender, substantially in the form of Exhibit A-3. 16 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017041.jpg]
“Incremental Term Loan-1” means the incremental term loan made, or to be made,
to the Borrower pursuant to Section 4.1(a)4.1, including the Delayed Draw Term
Loan after the funding thereof. “Incremental Term Loan-1 Commitment” means (a)
as to any Term Loan Lender, the obligation of such Term Loan Lender to make a
portion of the Incremental Term Loan-1 to the account of the Borrower hereunder
on the First Amendment Effective Date in an aggregate principal amount not to
exceed the amount set forth opposite such Term Loan Lender’s name on Schedule
1.1 and (b) as to all Term Loan Lenders, the aggregate commitment of all Term
Loan Lenders to make such Incremental Term Loan-1. The aggregate Incremental
Term Loan-1 Commitment of all Term Loan Lenders on the First Amendment Effective
Date shall bewas $125,000,000. “Indebtedness” means, with respect to any Person
at any date and without duplication, the sum of the following: all liabilities,
obligations and indebtedness for borrowed money including, but(a) not limited
to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person; all obligations to pay the deferred purchase
price of property or services of any(b) such Person (including Earn-outs and
Holdbacks solely to the extent payable in cash, in an amount calculated in
accordance with GAAP and to the extent included on the Consolidated balance
sheet of the Borrower and its Subsidiaries), except (i) trade payables arising
in the ordinary course of business and repayable in accordance with customary
trade practices, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person, (ii) deferred
compensation, deferred revenue and deferred tax liabilities; the Attributable
Indebtedness of such Person with respect to such Person’s(c) Capital Lease
Obligations and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP); all obligations of such Person under conditional sale
or other title retention(d) agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); all Indebtedness of any third party secured
by a Lien on any asset owned or being(e) purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
except trade payables arising in the ordinary course of business), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that the amount of such Indebtedness shall be limited to the
lesser of such obligation and the value of the property subject to such Lien if
such Person has not assumed or become liable for the payment of such obligation;
all obligations, contingent or otherwise, of any such Person relative to the
face(f) amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; all obligations of any such Person in respect of
Disqualified Equity Interests;(g) all net obligations of such Person under any
Hedge Agreements; and(h) 17 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017042.jpg]
all Guarantees of any such Person with respect to any of the foregoing.(i) For
all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Credit Party under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes. “Indemnitee” has the
meaning assigned thereto in Section 12.3(b). “Insurance and Condemnation Event”
means the receipt by any Credit Party or any of its Subsidiaries of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective Property. “Interest Period” means, as to each LIBOR Rate Loan,
the period commencing on the date such LIBOR Rate Loan is disbursed or converted
to or continued as a LIBOR Rate Loan and ending on the date one (1), two (2),
three (3), or six (6) months thereafter, in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that: the Interest Period shall commence on
the date of advance of or conversion to(a) any LIBOR Rate Loan and, in the case
of immediately successive Interest Periods, each successive Interest Period
shall commence on the date on which the immediately preceding Interest Period
expires; if any Interest Period would otherwise expire on a day that is not a
Business Day,(b) such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; any
Interest Period with respect to a LIBOR Rate Loan that begins on the last(c)
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period; no Interest Period shall extend beyond the Latest Maturity
Date; and(d) there shall be no more than six (6) Interest Periods in effect at
any time.(e) “IP Reporting Certificate” means a certificate of a Responsible
Officer of the Borrower substantially in the form attached as Exhibit I. “IRS”
means the United States Internal Revenue Service. “ISP98” means the
International Standby Practices (1998 Revision, effective January 1, 1999),
International Chamber of Commerce Publication No. 590. 18 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017043.jpg]
“Issuing Lender” means Wells Fargo in its capacity as issuing lender hereunder
or any successor thereto. “Junior Indebtedness” means (a) any Indebtedness of
the Borrower incurred under Section 9.1(r) and (b) any Subordinated
Indebtedness. “Latest Maturity Date” means, at any date of determination, the
latest maturity or expiration date applicable to any Loan, Revolving Credit
Commitment or Incremental Commitment hereunder at such time, including the
latest maturity or expiration date of any Incremental Term Loan. “L/C
Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving Credit
Commitment. “L/C Facility” means the letter of credit facility established
pursuant to Article III. “L/C Obligations” means at any time, an amount equal to
the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date, each Term Loan Lender and any other Person that shall have become a party
to this Agreement as a Lender pursuant to an Assignment and Assumption or
pursuant to Section 2.7, other than any Person that ceases to be a party hereto
as a Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender. “Lending
Office” means, with respect to any Lender, the office of such Lender maintaining
such Lender’s Extensions of Credit. “Letter of Credit Application” means an
application, in the form specified by the Issuing Lender from time to time,
requesting the Issuing Lender to issue a Letter of Credit. “Letters of Credit”
means the collective reference to letters of credit issued pursuant to Section
3.1. Notwithstanding anything to the contrary contained herein, a letter of
credit issued by the Issuing Lender (other than Wells Fargo at any time it is
also acting as Administrative Agent) shall not be a “Letter of Credit” for
purposes of the Loan Documents until such time as the Administrative Agent has
been notified in writing of the issuance thereof by the Issuing Lender. “LIBOR”
means, for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest(a) per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London 19 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017044.jpg]
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. for any interest
rate calculation with respect to a Base Rate Loan, the rate of interest per(b)
annum determined on the basis of the rate for deposits in Dollars for an
Interest Period equal to one month (commencing on the date of determination of
such interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error. “LIBOR Rate”
means a rate per annum determined by the Administrative Agent pursuant to the
following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage
Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “LIBOR Rate
Loan” means any Loan bearing interest at a rate based upon the LIBOR Rate as
provided in Section 5.1(a). “Lien” means, with respect to any asset, any
mortgage, leasehold mortgage, lien, pledge, charge, security interest,
hypothecation or encumbrance in the nature of a security interest of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset. “Liquidity” shall mean, as of any date, the sum of (a) all Qualified Cash
and Cash Equivalents of the Borrower and its Subsidiaries on such date and (b)
the amount available and permitted to be drawn under the Revolving Credit
Facility as of such date. “Loan Documents” means, collectively, this Agreement,
each Note, the Letter of Credit Applications, the Security Documents, the
Guaranty Agreement and each other document, instrument, certificate and
agreement executed and delivered by the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement). “Loans” means the collective reference to
the Revolving Credit Loans, the Swingline Loans and the Term Loans, and “Loan”
means any of such Loans. 20 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017045.jpg]
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means a material adverse change in (a) the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of any
Credit Party to perform its obligations under any Loan Document to which it is a
party, (c) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or (d) the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party. “Material Contract” means, with respect to any Credit Party, any
contract, agreement, instrument or arrangement which is a type of material
contract covered by Item 601(b)(10) of Regulation S-K. “Minimum Collateral
Amount” means, at any time, (a) with respect to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 105% of the sum of (i) the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
and outstanding at such time and (ii) the Fronting Exposure of the Swingline
Lender with respect to all Swingline Loans outstanding at such time and (b)
otherwise, an amount determined by the Administrative Agent and the Issuing
Lender at such time in their reasonable discretion. “Moody’s” means Moody’s
Investors Services, Inc. “Multiemployer Plan” means a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA
Affiliate is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding seven (7) years. “Net Cash
Proceeds” means, as applicable, (a) with respect to any Asset Disposition or
Insurance and Condemnation Event, the gross proceeds received by any Credit
Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received, and any cash insurance proceeds
or condemnation award proceeds) less the sum of (i) all income taxes and other
taxes assessed by, or reasonably estimated to be payable to, a Governmental
Authority as a result of such transaction (provided that if such estimated taxes
exceed the amount of actual taxes required to be paid in cash in respect of such
Asset Disposition, the amount of such excess shall constitute Net Cash
Proceeds), (ii) all reasonable and customary out-of-pocket fees and expenses
incurred in connection with such Asset Disposition and (iii) the principal
amount of, premium, if any, and interest on any Indebtedness secured by a Lien
on the asset (or a portion thereof) disposed of, which Indebtedness is required
to be repaid in connection with such transaction or event, and (b) with respect
to any Debt Issuance, the gross cash proceeds received by any Credit Party or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith. “Net Share Settlement” shall mean any settlement upon
conversion of Convertible Debt Securities consisting of Equity Interests, cash
or a combination of cash and Equity Interests. “Non-Consenting Lender” means any
Lender that does not approve any consent, waiver, amendment, modification or
termination that (a) requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 12.2 and (b) has been approved
by the Required Lenders. “Non-Defaulting Lender” means, at any time, each Lender
that is not a Defaulting Lender at such time. 21 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017046.jpg]
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor. “Notes” means the collective reference to the Revolving
Credit Notes, the Swingline Note and the Incremental Term Loan Notes. “Notice of
Account Designation” has the meaning assigned thereto in Section 2.3(b). “Notice
of Borrowing” has the meaning assigned thereto in Section 2.3(a). “Notice of
Conversion/Continuation” has the meaning assigned thereto in Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Officer’s
Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease. “Other Connection Taxes” means, with respect to
any Recipient, Taxes imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). “Other Taxes” means all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.12). “Participant” has the meaning
assigned thereto in Section 12.9(d). “Participant Register” has the meaning
assigned thereto in Section 12.9(d). 22 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017047.jpg]
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor agency. “Pension Plan” means any employee benefit
plan within the meaning of Section 3(2) of ERISA, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained, funded or administered for the employees
of any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
if such Acquisition meets all of the following requirements: no less than ten
(10) Business Days (or such shorter period of time as Administrative(a) Agent
may agree in its sole discretion) prior to the proposed closing date of such
Acquisition, the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such Acquisition; the Board of Directors and/or shareholders (or
equivalent) of the Person to be acquired(b) shall have approved the consummation
of such Acquisition (which approval shall not have been withdrawn); the Person
or business to be acquired shall be in a line of business permitted pursuant
to(c) Section 9.11; if such transaction is a merger or consolidation, (i) the
Borrower shall be the surviving(d) Person in any such transaction involving the
Borrower, or if such transaction is a merger or consolidation involving a
Subsidiary Guarantor, either a Subsidiary Guarantor shall be the surviving
Person or the surviving Person shall become a Subsidiary Guarantor within the
applicable time period specified in Section 8.13, and (ii) no Change in Control
shall have been effected thereby; the Borrower shall have delivered or will
deliver to the Administrative Agent all(e) documents required to be delivered
pursuant to, and in accordance with, Section 8.13 in the applicable time periods
specified therein; for any Acquisition with aggregate consideration (including
cash, Cash Equivalents,(f) Equity Interests, Earn-outs, Holdbacks and other
deferred payment obligations) in excess of $25,000,000, no later than five (5)
Business Days (or such lesser time as determined by the Administrative Agent in
its sole discretion) prior to the proposed closing date of such Acquisition, the
Borrower shall have delivered to the Administrative Agent an Officer’s
Compliance Certificate for the most recent fiscal quarter end preceding such
Acquisition for which financial statements are available demonstrating that the
Borrower is in compliance on a Pro Forma Basis (as of the last day of such
fiscal quarter and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Section 9.13; for any
Acquisition with aggregate consideration (including cash, Cash Equivalents,(g)
Equity Interests, Earn-outs, Holdbacks and other deferred payment obligations)
in excess of $50,000,000, no later than five (5) Business Days (or such lesser
time as determined by the Administrative Agent in its sole discretion) prior to
the proposed closing date of such Acquisition, the Borrower shall have delivered
to the Administrative Agent: 23 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017048.jpg]
forecasted balance sheets, profit and loss statements and cash flow statements
for(i) the Person to be acquired, all prepared on a basis consistent with such
Person’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the one (1) year period
following the date of the proposed Acquisition, on a quarterly basis, in form
and substance (including, without limitation, as to scope and underlying
assumptions) reasonably satisfactory to the Administrative Agent; and copies of
substantially final documentation entered into in connection with such(ii)
Acquisition, which shall be in form and substance reasonably satisfactory to the
Administrative Agent; no Default or Event of Default shall have occurred and be
continuing both before and(h) immediately after giving effect to such
Acquisition; the consideration for all Acquisitions of Non-Guarantor
Subsidiaries consummated(i) during the term of this Agreement shall not exceed
$150,000,000 in the aggregate; the Borrower shall have Liquidity of not less
than $35,000,000 immediately after giving(j) effect to the Acquisition; and for
any Acquisition with aggregate consideration (including cash, Cash
Equivalents,(k) Equity Interests, Earn-outs, Holdbacks and other deferred
payment obligations) in excess of $25,000,000, not later than five (5) Business
Days (or such later date as Administrative Agent may agree in its sole
discretion) following the consummation of such Acquisition, the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer thereof certifying that all of the requirements set forth above have
been satisfied. “Permitted Call Spread Agreements” means (a) any contract
(including, but not limited to, any convertible bond hedge or capped call
transaction) pursuant to which, among other things, the Borrower acquires an
option requiring the counterparty thereto to deliver to the Borrower shares of
common stock of the Borrower, cash in lieu of delivering shares of common stock
or cash representing the termination value of such option or a combination
thereof from time to time upon exercise or early termination of such option and
(b) any contract pursuant to which, among other things, the Borrower issues to
the counterparty thereto warrants to acquire shares of common stock of the
Borrower, the cash value of such shares or a combination thereof upon exercise
of such warrants, in each case entered into by the Borrower in connection with
the issuance of Convertible Debt Securities (including, without limitation, the
exercise of any over‐allotment or underwriter’s option); provided that the
terms, conditions and covenants of such contract are customary for contracts of
such type (as determined by the Borrower in good faith). “Permitted Holder”
means Steve Winn and his Affiliates or any other entity to which Mr. Winn may be
attributed beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act), other than affiliate portfolio companies. “Permitted Liens” means the
Liens permitted pursuant to Section 9.2. “Permitted Refinancing Indebtedness”
means any Indebtedness (the “Refinancing Indebtedness”), the proceeds of which
are used to refinance, refund, renew, extend or replace outstanding Indebtedness
24 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017049.jpg]
(such outstanding Indebtedness, the “Refinanced Indebtedness”); provided that
(a) the principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness is not greater than the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement, except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, extension or replacement, and by an amount equal to any
existing commitments thereunder that have not been utilized at the time of such
refinancing, refunding, renewal, extension or replacement, (b) the final
maturity and weighted average life to maturity of such Refinancing Indebtedness
shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness, (c) the primary obligor of such Refinancing Indebtedness shall be
the same as the primary obligor of the Refinanced Indebtedness, (d) such
Refinancing Indebtedness shall not be secured by (i) Liens on assets other than
(x) assets securing the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement, (y) any after-acquired property
that is affixed or incorporated into the property covered by such Liens and (z)
proceeds and products thereof, or (ii) Liens having a higher priority than the
Liens, if any, securing the Refinanced Indebtedness, (e) such Refinancing
Indebtedness shall not be guaranteed by or otherwise recourse to any Person
other than the Person(s) to whom the Refinanced Indebtedness is recourse or by
whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement, (f) to the extent such Refinanced
Indebtedness is subordinated in right of payment to the Obligations (or the
Liens securing such Indebtedness were originally contractually subordinated to
the Liens securing the Collateral pursuant to the Security Documents), such
refinancing, refunding, renewal, extension or replacement is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
shall be subordinated to the Liens securing the Collateral pursuant to the
Security Documents) on terms at least as favorable to the Lenders as those
contained in the documentation governing such Refinanced Indebtedness, (g) the
terms of such Refinancing Indebtedness, taken as a whole, are not materially
more restrictive on the Borrower and its Subsidiaries than the terms of the
Refinanced Indebtedness, taken as a whole, and (h) no Event of Default shall
have occurred and be continuing at the time of such refinancing, refunding,
renewal, extension or replacement. “Person” means any individual, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Platform” has the meaning
assigned thereto in Section 8.2. “Prime Rate” means, at any time, the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and Consolidated EBITDA
shall be determined by (a) with respect to any such Specified Disposition,
excluding the Consolidated EBITDA attributable to the Property or Person
disposed of in such Specified Disposition and (b) with respect to any such
Permitted Acquisition, including the Consolidated EBITDA attributable to the
Property or Person acquired in such Permitted Acquisition, in each case for such
period (calculated based on the Consolidated EBITDA for such Property or Person
prior to such acquisition, including any amounts added back or deducted pursuant
to the definition of Consolidated EBITDA) (provided that such Consolidated
EBITDA to be included is reflected in financial statements or other financial
data 25 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017050.jpg]
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
provided that the foregoing amounts shall be without duplication of any
adjustments that are already included in the calculation of Consolidated EBITDA.
If a transaction which is conditioned on compliance on a Pro Forma Basis with
the covenants set forth in Section 9.13 is consummated prior to the first date
on which such covenant is required to be satisfied, the level required for such
first date shall be deemed to apply for determining such compliance on a Pro
Forma Basis. Any Permitted Acquisition or incurrence of Indebtedness under
Section 9.1(r) which is conditioned on, or determined by reference to,
compliance on a Pro Forma Basis with Section 9.13, may include an increase in
the required Consolidated Net Leverage Ratio under Section 9.13(a) to the extent
permitted pursuant to the second paragraph of such Section if the Borrower has
elected to exercise such increase by giving written notice to the Administrative
Agent not less than five (5) Business Days’ prior to the consummation of such
Permitted Acquisition or incurrence of Indebtedness. “Property” means any right
or interest in or to property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, including, without limitation, Equity
Interests. “Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Cash and Cash Equivalents” means, as of any date of determination,
the aggregate amount of Unrestricted cash and Cash Equivalents held by the
Borrower and its Subsidiaries in deposit accounts or securities accounts located
within the United States and covered by a control agreement in favor of the
Administrative Agent. For purposes hereof, “Unrestricted” means, when referring
to cash and Cash Equivalents of the Borrower and its Subsidiaries, that such
cash and Cash Equivalents (a) do not appear or would not be required to appear
as “restricted” on the financial statements of the Borrower or any such
Subsidiary (unless related to the Loan Documents or the Liens created
thereunder) or (b) are not subject to a Lien (other than Liens permitted under
Section 9.2(a) or (k)). “Qualified Equity Interests” means any Equity Interests
that are not Disqualified Equity Interests. “Qualified Unsecured Debt Issuance”
means the issuance of unsecured debt securities (whether convertible or
non-convertible) by the Borrower pursuant to Section 9.1(r) in an outstanding
principal or accreted amount of $150,000,000 or more, on customary market terms
(as determined in good faith by the Borrower). “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) the Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c). “Reimbursement
Obligation” means the obligation of the Borrower to reimburse the Issuing Lender
pursuant to Section 3.5 for amounts drawn under Letters of Credit issued by the
Issuing Lender. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. 26 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017051.jpg]
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders. “Required Revolving Credit Lenders” means, at
any date, any combination of Revolving Credit Lenders holding more than fifty
percent (50%) of the sum of the aggregate amount of the Revolving Credit
Commitment or, if the Revolving Credit Commitment has been terminated, any
combination of Revolving Credit Lenders holding more than fifty percent (50%) of
the aggregate Revolving Credit Exposure; provided that the Revolving Credit
Commitment of, and the portion of the Revolving Credit Exposure, as applicable,
held or deemed held by, any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders. “Required Term Loan Lenders”
means, at any time, Term Loan Lenders having outstanding Term Loans and
Incremental Term Loan Commitments representing more than fifty percent (50%) of
the aggregate principal amount of all outstanding Term Loans and Incremental
Term Loan Commitments. The outstanding Term Loans of any Defaulting Lender shall
be disregarded in determining Required Term Loan Lenders. “Responsible Officer”
means, as to any Person, the chief executive officer, president, chief financial
officer, controller, treasurer or assistant treasurer of such Person or any
other officer of such Person designated in writing by the Borrower or any
Subsidiary Guarantor and reasonably acceptable to the Administrative Agent. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person. “Restricted Payment” has the meaning
assigned thereto in Section 9.6. “Revolving Commitment Increase” shall have the
meaning assigned thereto in Section 2.7(a). “Revolving Credit Commitment” means
(a) as to any Revolving Credit Lender, the obligation of such Revolving Credit
Lender to make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Revolving Credit Lender’s name on the Register, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.7) and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof (including, without limitation, Section
2.7). The aggregate Revolving Credit Commitment of all the Revolving Credit
Lenders on the ClosingThird Amendment Effective Date shall be $200,000,000. The
initial Revolving Credit Commitment of each Revolving Credit Lender as of the
FirstThird Amendment Effective Date is set forth opposite the name of such
Lender on Schedule 1.1. “Revolving Credit Commitment Percentage” means, with
respect to any Revolving Credit Lender at any time, the percentage of the total
Revolving Credit Commitments of all the Revolving Credit Lenders represented by
such Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving
Credit Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender as of the
FirstThird Amendment Effective Date is set forth opposite the name of such
Lender on Schedule 1.1. 27 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017052.jpg]
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time. “Revolving Credit Facility” means the
revolving credit facility established pursuant to Article II (including any
increase in such revolving credit facility established pursuant to Section 2.7).
“Revolving Credit Maturity Date” means the earliest to occur of (a) September
30, 2019,February 27, 2022, (b) the date of termination of the entire Revolving
Credit Commitment by the Borrower pursuant to Section 2.5 and (c) the date of
termination of the Revolving Credit Commitment pursuant to Section 10.2(a).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment. “Revolving Credit Loan” means any revolving loan
made to the Borrower pursuant to Section 2.1, and all such revolving loans
collectively as the context requires. “Revolving Credit Note” means a promissory
note made by the Borrower in favor of a Revolving Credit Lender evidencing the
Revolving Credit Loans made by such Revolving Credit Lender, substantially in
the form attached as Exhibit A-1, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date. “Revolving Extensions of Credit” means (a)
any Revolving Credit Loan then outstanding, (b) any Letter of Credit then
outstanding or (c) any Swingline Loan then outstanding. “S&P” means Standard &
Poor’s Financial Services LLC, a part of McGraw-Hill Financial and any successor
thereto. “Sale Leaseback” means any arrangement pursuant to which any Credit
Party or any Subsidiary thereof, directly or indirectly becomes or remains
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary thereof intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease. “Sanctioned Country” means at any time, a country or territory
which is itself the subject or target of any Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria). 28 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017053.jpg]
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Second Amendment Effective Date” means February 15, 2017. “Secured
Cash Management Agreement” means any Cash Management Agreement between or among
any Credit Party and any Cash Management Bank. “Secured Hedge Agreement” means
any Hedge Agreement between or among any Credit Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement. “Secured Parties” means,
collectively, the Administrative Agent, the Lenders, the Issuing Lender, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns. “Security Documents” means
the collective reference to the Collateral Agreement and each other agreement or
writing pursuant to which any Credit Party pledges or grants a security interest
in any Property or assets securing the Secured Obligations. “Solvent” and
“Solvency” mean, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments generally as
they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $25,000,000. 29 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017054.jpg]
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions. “Subordinated Indebtedness” means the
collective reference to any Indebtedness incurred by the Borrower or any of its
Subsidiaries that is subordinated in right and time of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent. “Subsidiary” means as to any Person, any corporation,
partnership, limited liability company or other entity of which more than fifty
percent (50%) of the outstanding Equity Interests having ordinary voting power
to elect a majority of the board of directors (or equivalent governing body) or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned by (directly or indirectly) or the management
is otherwise controlled by (directly or indirectly) such Person (irrespective of
whether, at the time, Equity Interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified, references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower. “Subsidiary Guarantors” means,
collectively, all direct and indirect Domestic Subsidiaries of the Borrower
(other than any Immaterial Subsidiary and any Excluded Subsidiary) in existence
on the Closing Date or which become a party to the Guaranty Agreement pursuant
to Section 8.13. “Swap Obligation” means, with respect to any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act. “Swingline Commitment” means the lesser of (a)
$20,000,000 and (b) the Revolving Credit Commitment. “Swingline Facility” means
the swingline facility established pursuant to Section 2.2. “Swingline Lender”
means Wells Fargo in its capacity as swingline lender hereunder or any successor
thereto. “Swingline Loan” means any swingline loan made by the Swingline Lender
to the Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires. “Swingline Note” means a promissory note
made by the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender, substantially in the form attached as
Exhibit A-2, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part. “Synthetic Lease” means any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an Operating
Lease in accordance with GAAP. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto. “Term Loan Lenders” means, collectively, all of the Lenders
with an Incremental Term Loan Commitment and/or outstanding Term Loans. 30
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017055.jpg]
“Term Loan Maturity Date” means (a) with respect to the Incremental Term Loan-1,
the earlier to occur of (i) September 30, 2019February 27, 2022 and (ii) the
date of the acceleration of the Term Loans pursuant to Section 10.2(a), and (b)
with respect to any other Term Loan, the earlier to occur of (i) the date of
maturity determined by the applicable Term Lenders pursuant to Section 2.7 and
(ii) the date of the acceleration of the Term Loans pursuant to Section 10.2(a).
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. “Term Loans” means the Incremental Term Loan-1 (including the Delayed
Draw Term Loan) and, if applicable, any additional Incremental Term Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate. “Third Amendment Effective Date” means February 27, 2017. “Threshold
Amount” means $15,000,000. “Total Credit Exposure” means, as to any Lender at
any time, the unused Commitments, Revolving Credit Exposure and outstanding Term
Loans of such Lender at such time. “Transactions” means, collectively, (a) the
repayment in full of all Indebtedness outstanding under the Existing Credit
Agreement, (b) the initial Extensions of Credit and (c) the payment of all fees,
commissions and expenses incurred in connection with the foregoing. “UCC” means
the Uniform Commercial Code as in effect in the State of New York. “United
States” means the United States of America. 31 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017056.jpg]
“U.S. Borrower” means any Borrower that is a U.S. Person. “U.S. Person” means
any Person that is a “United States person” as defined in Section 7701(a)(30) of
the Code. “U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g). “Wells Fargo” means Wells Fargo Bank, National Association, a
national banking association. “Wholly-Owned” means, with respect to a
Subsidiary, that all of the Equity Interests of such Subsidiary are, directly or
indirectly, owned or controlled by the Borrower and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Borrower and/or one or more of its Wholly-Owned Subsidiaries). “Withholding
Agent” means the Borrower and the Administrative Agent. Other Definitions and
Provisions. With reference to this Agreement andSECTION 1.2 each other Loan
Document, unless otherwise specified herein or in such other Loan Document: (a)
the definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined, (b) whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms, (c) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (d) the word “will” shall be construed to have
the same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (f)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”. Accounting Terms.SECTION 1.3 All
accounting terms not specifically or completely defined herein shall be
construed in(a) conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
6.1(e)(i) or Section 8.1(a), as applicable, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of (i) FASB ASC 825 (ii) FASB ASC 470-20 and (iii) any
accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010, the Proposed Accounting Standards
Update (Revised) to Leases (Topic 842) dated May 16, 2013 shall each be
disregarded. 32 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017057.jpg]
If at any time any change in GAAP would affect the computation of any financial
ratio or(b) requirement set forth in any Loan Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. UCC Terms. Terms defined in the UCC in effect on the
Closing Date andSECTION 1.4 not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.
Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect. Rounding. Any financial ratios
required to be maintained pursuant to thisSECTION 1.5 Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
References to Agreement and Laws. Unless otherwise expressly providedSECTION 1.6
herein, (a) any definition or reference to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
documents or instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) any
definition or reference to any Applicable Law, including, without limitation,
the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act,
the Securities Act of 1933, the UCC, the Investment Company Act of 1940, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law. Times of
Day. Unless otherwise specified, all references herein to times ofSECTION 1.7
day shall be references to Eastern time (daylight or standard, as applicable).
Letter of Credit Amounts. Unless otherwise specified, all references
hereinSECTION 1.8 to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit). Guarantees. Unless otherwise specified, the amount of any Guarantee
shallSECTION 1.9 be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee. 33 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017058.jpg]
Covenant Compliance Generally. For purposes of determining complianceSECTION
1.10 under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
6.1(e)(i) or Section 8.1(a), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections. ARTICLE II REVOLVING
CREDIT FACILITY Revolving Credit Loans. Subject to the terms and conditions of
thisSECTION 2.1 Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date. Swingline Loans.SECTION 2.2 Availability. Subject to the
terms and conditions of this Agreement and the other Loan(a) Documents,
including, without limitation, Section 6.2(d) of this Agreement, and in reliance
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Swingline Lender may, in its sole discretion, make
Swingline Loans to the Borrower from time to time from the Closing Date to, but
not including, the Revolving Credit Maturity Date; provided, that (a) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder until the Revolving Credit Maturity Date. Refunding.(b) Swingline
Loans shall be refunded by the Revolving Credit Lenders on demand(i) by the
Swingline Lender. Such refundings shall be made by the Revolving Credit Lenders
in accordance with their respective Revolving Credit Commitment Percentages and
shall thereafter be reflected as Revolving Credit Loans of the Revolving Credit
Lenders on the books and records of the Administrative Agent. Each Revolving
Credit Lender shall fund its respective Revolving Credit Commitment Percentage
of Revolving Credit Loans as required to repay Swingline Loans outstanding to
the Swingline Lender upon demand by the Swingline Lender but in no event later
34 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017059.jpg]
than 1:00 p.m. on the next succeeding Business Day after such demand is made. No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan. The Borrower shall pay to the
Swingline Lender on demand the amount of such(ii) Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 11.3 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable). Each Revolving Credit
Lender acknowledges and agrees that its obligation to(iii) refund Swingline
Loans in accordance with the terms of this Section is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Article VI. Further,
each Revolving Credit Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 10.1(h) or (i) shall have occurred, each
Revolving Credit Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded). Defaulting Lenders. Notwithstanding anything to the contrary contained
in this(c) Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15. 35 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017060.jpg]
Procedure for Advances of Revolving Credit Loans and Swingline Loans.SECTION 2.3
Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable(a) prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan (or, in the case of any LIBOR Rate Loans to be
borrowed on the Closing Date, such shorter period of time as may be agreed to by
the Administrative Agent and the Lenders), of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. If the Borrower
fails to specify a type of Loan in a Notice of Borrowing, then the applicable
Loans shall be made as Base Rate Loans. If the Borrower requests a borrowing of
LIBOR Rate Loans in any such Notice of Borrowing, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. A Notice of Borrowing received after 12:00 p.m. shall be deemed received
on the next Business Day. The Administrative Agent shall promptly notify the
Revolving Credit Lenders of each Notice of Borrowing. Disbursement of Revolving
Credit and Swingline Loans. Not later than 2:00 p.m. on the(b) proposed
borrowing date, (i) each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date and (ii) the Swingline
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b). Repayment and Prepayment of Revolving
Credit and Swingline Loans.SECTION 2.4 Repayment on Termination Date. The
Borrower hereby agrees to repay the outstanding(a) principal amount of (i) all
Revolving Credit Loans in full on the Revolving Credit Maturity Date, and (ii)
all Swingline Loans in accordance with Section 2.2(b) (but, in any event, no
later than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon. Mandatory Prepayments. If at any time the
Revolving Credit Outstandings exceed the(b) Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
36 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017061.jpg]
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
Optional Prepayments. The Borrower may at any time and from time to time
prepay(c) Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 12:00 p.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such condition is not satisfied
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9). Limitation on
Prepayment of LIBOR Rate Loans. The Borrower may not prepay any(d) LIBOR Rate
Loan on any day other than on the last day of the Interest Period applicable
thereto unless such prepayment is accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. Hedge Agreements. No repayment or prepayment of
the Loans pursuant to this Section(e) shall affect any of the Borrower’s
obligations under any Hedge Agreement entered into with respect to the Loans.
Permanent Reduction of the Revolving Credit Commitment.SECTION 2.5 Voluntary
Reduction. The Borrower shall have the right at any time and from time to(a)
time, upon at least three (3) Business Days prior irrevocable written notice to
the Administrative Agent, to permanently reduce, without premium or penalty, (i)
the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness or the occurrence of some other
37 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017062.jpg]
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such condition is not satisfied (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9). Corresponding Payment. Each permanent reduction
permitted pursuant to this Section(b) shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, after such reduction to the
Revolving Credit Commitment as so reduced, and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. Such Cash Collateral shall be applied in accordance with Section
10.2(b). Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral satisfactory to the Administrative
Agent for all L/C Obligations) and shall result in the termination of the
Revolving Credit Commitment and the Swingline Commitment and the Revolving
Credit Facility. If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof. Termination of
Revolving Credit Facility. The Revolving Credit Facility andSECTION 2.6 the
Revolving Credit Commitments shall terminate on the Revolving Credit Maturity
Date. Incremental Commitments.SECTION 2.7 Request for Incremental Commitments.
At any time after the earlier to occur of the (a) Delayed Draw Funding Deadline
and the Delayed Draw Funding Date and from time to time, the Borrower may by
written notice to the Administrative Agent (who shall promptly notify the
Lenders) request (i) one or more increases in the Revolving Credit Commitments
(a “Revolving Commitment Increase”) or (ii) one or more incremental term loan
commitments (an “Incremental Term Loan Commitment” and, together with any
Revolving Commitment Increases, the “Incremental Commitments”) to make
incremental term loans (an “Incremental Term Loan”); provided that (A) the total
aggregate principal amount for all such Incremental Commitments and Incremental
Term Loans made after the SecondFirst Amendment Effective Date shall not exceed
an amount equal to (1) $150,000,000 plus (2) such amount as would not cause the
Consolidated Net Leverage Ratio to exceed 3.25 to 1.00 (calculated on a Pro
Forma Basis based on the financial statements for the most recent fiscal quarter
end for which financial statements have been provided after giving effect the
incurrence of any then requested Incremental Commitment and the use of proceeds
thereof, but without netting the proceeds thereof); and (B) any such request for
an Incremental Commitment shall be in a minimum amount of $5,000,000 or, if
less, the remaining amount permitted pursuant to the foregoing clause (A).
Lenders. Each notice from the Borrower pursuant to this Section shall set forth
the(b) requested amount and proposed terms of the relevant Incremental
Commitment. Incremental Commitments may be provided by any existing Lender or by
any other Persons (an “Incremental Lender”); provided that the Administrative
Agent, the Issuing Lender and/or the Swingline Lender, as applicable, shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Incremental Lender’s providing such Incremental Commitment to the extent any
such consent would be required under Section 12.9(b) for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Incremental Lender. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each
Incremental Lender is requested to respond, which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the proposed
Incremental Lenders. Each proposed Incremental Lender may 38 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017063.jpg]
elect or decline, in its sole discretion, and shall notify the Administrative
Agent within such time period whether it agrees, to provide an Incremental
Commitment and, if so, whether by an amount equal to, greater than or less than
requested. Any Person not responding within such time period shall be deemed to
have declined to provide an Incremental Commitment. Effective Date and
Allocations. The Administrative Agent and the Borrower shall(c) determine the
effective date (each, an “Increase Effective Date”) for each Incremental
Commitment and the final allocation of such Incremental Commitment. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocations of such Incremental Commitment and the Increase Effective
Date. Conditions to Effectiveness of Increase. Each Incremental Commitment shall
become(d) effective as of the applicable Increase Effective Date; provided: no
Default or Event of Default shall exist on such Increase Effective Date(i)
immediately prior to or after giving effect to (A) such Incremental Commitment
or (B) the making of any Extensions of Credit pursuant thereto; the Borrower is
in pro forma compliance on a Pro Forma Basis with the financial(ii) covenants
set forth in Section 9.13 based on the financial statements most recently
delivered pursuant to Section 8.1 after giving effect to such Incremental
Commitment (assuming that the entire applicable Incremental Term Loan and/or
Revolving Commitment Increase is fully funded on the effective date thereof and
giving effect to any permanent repayment of Indebtedness in connection
therewiththe use of proceeds thereof, but without netting the proceeds thereof);
each such Incremental Commitment shall be effected pursuant to an amendment(iii)
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrower, the Administrative Agent and the
applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.7; in the case of each Incremental Term Loan (the terms of which shall be set
forth(iv) in the relevant Incremental Amendment): such Incremental Term Loan
will mature and amortize in a manner(A) reasonably acceptable to the Incremental
Lenders making such Incremental Term Loan and the Borrower, but will not in any
event have a maturity date earlier than the Latest Maturity Date; the Applicable
Margin and pricing grid, if applicable, for such(B) Incremental Term Loan shall
be determined by the applicable Incremental Lenders and the Borrower on the
applicable Increase Effective Date and shall be consistent with then current
market conditions; and except as provided above, all other terms and conditions
applicable to(C) any Incremental Term Loan, to the extent not consistent with
the terms and conditions of this Agreement prior to giving effect thereto, shall
be reasonably satisfactory to the Administrative Agent and the Borrower (but in
no event shall such terms and conditions 39 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017064.jpg]
be more restrictive, taken as a whole, than those set forth in this Agreement
and any other Loan Document); in the case of each Revolving Commitment Increase
(the terms of which shall be(v) set forth in the relevant Incremental
Amendment): Revolving Credit Loans made with respect to the Revolving(A)
Commitment Increase shall mature on the Revolving Credit Maturity Date and shall
be subject to the same terms and conditions as the other Revolving Credit Loans;
the outstanding Revolving Credit Loans and Revolving Credit(B) Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Commitment Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Commitment Increase) agree to make
all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
except as provided above, all of the other terms and conditions applicable(C) to
such Revolving Commitment Increase shall, except to the extent otherwise
provided in this Section 2.7, be identical to the terms and conditions
applicable to the Revolving Credit Facility; each Incremental Commitment shall
constitute Obligations of the Borrower and(vi) shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis; and any Incremental
Lender with a Revolving Commitment Increase shall be entitled(vii) to the same
voting rights as the existing Revolving Credit Lenders under the Revolving
Credit Facility and any Extensions of Credit made in connection with each
Revolving Commitment Increase shall receive proceeds of prepayments on the same
basis as the other Revolving Credit Loans made hereunder. Conflicting
Provisions. This Section shall supersede any provisions in Sections 5.6 or(e)
12.2 to the contrary. ARTICLE III LETTER OF CREDIT FACILITY L/C Facility.SECTION
3.1 Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance(a) on the agreements of the Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue standby Letters of Credit in an
aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.8, any Subsidiary thereof, Letters of Credit
may be issued on any Business Day from the Closing Date to but not including the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date in such
form as may be approved from time to time by the Issuing Lender; provided, that
the Issuing Lender shall not issue any Letter of Credit if, after giving effect
to such 40 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017065.jpg]
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$500,000 (or such lesser amount as agreed to by the Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date and (iii) be subject to the ISP98,
as set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York. The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, or (B) the conditions set forth in Section 6.2 are
not satisfied. References herein to “issue” and derivations thereof with respect
to Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Defaulting
Lenders. Notwithstanding anything to the contrary contained in this(b)
Agreement, Article III shall be subject to the terms and conditions of Section
5.14 and Section 5.15. Procedure for Issuance of Letters of Credit. The Borrower
may from time toSECTION 3.2 time request that the Issuing Lender issue a Letter
of Credit by delivering to the Issuing Lender at its applicable office (with a
copy to the Administrative Agent at the Administrative Agent’s Office) a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender or the Administrative Agent may request. Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower and the Administrative Agent a
copy of such Letter of Credit and the Administrative Agent shall promptly notify
each Revolving Credit Lender of the issuance and upon request by any Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein. Commissions and
Other Charges.SECTION 3.3 Letter of Credit Commissions. Subject to Section
5.15(a)(iii)(B), the Borrower shall pay(a) to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving 41 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017066.jpg]
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.3
in accordance with their respective Revolving Credit Commitment Percentages.
Fronting Fee. In addition to the foregoing commission, the Borrower shall pay
directly to(b) the Issuing Lender, for its own account, a fronting fee with
respect to each Letter of Credit issued by the Issuing Lender as set forth in
the Engagement Letter executed by the Issuing Lender. Such fronting fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Issuing Lender. Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and(c) commissions, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary fees, costs, charges and expenses
as are incurred or charged by the Issuing Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit issued by it.
L/C Participations.SECTION 3.4 The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant,(a) and, to induce the Issuing Lender
to issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Commitment Percentage in the Issuing Lender’s obligations and rights
under and in respect of each Letter of Credit issued by it hereunder and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed. Upon becoming aware of
any amount required to be paid by any L/C Participant to the(b) Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Lender under any Letter of Credit, issued by it, the Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
Issuing Lender) of the amount and due date of such required payment and such L/C
Participant shall pay to the Administrative Agent (which, in turn shall pay the
Issuing Lender) the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such 42 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017067.jpg]
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day. Whenever, at any time after the
Issuing Lender has made payment under any Letter of(c) Credit issued by it and
has received from any L/C Participant its Revolving Credit Commitment Percentage
of such payment in accordance with this Section, the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, the Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it. Reimbursement Obligation of the Borrower. In the event of any
drawingSECTION 3.5 under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on each date on which the Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
the Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to reimburse the
Issuing Lender for such drawing from other sources or funds, the Borrower shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on the applicable repayment date in the amount
of (i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and such fees
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full. Obligations Absolute. The Borrower’s
obligations under this Article IIISECTION 3.6 (including, without limitation,
the Reimbursement Obligation) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the Issuing 43 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017068.jpg]
Lender under or in connection with any Letter of Credit issued by it or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit. Effect
of Letter of Credit Application. To the extent that any provision ofSECTION 3.7
any Letter of Credit Application related to any Letter of Credit is inconsistent
with the provisions of this Article III, the provisions of this Article III
shall apply. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter ofSECTION 3.8 Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
Issuing Lender hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Borrower and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries. ARTICLE IV TERM LOAN FACILITY Incremental Term
Loan-1Loans.SECTION 4.1 Incremental Term Loan-1. Each Term Loan Lender with an
Incremental Term Loan-1 (a) Commitment made an Incremental Term Loan-1 to the
Borrower on the First Amendment Effective Date in a principal amount equal to
such Term Loan Lender’s Incremental Term Loan-1 Commitment as of the First
Amendment Effective Date. As of the Third Amendment Effective Date, the
outstanding principal amount of the Incremental Term Loan-1 is $122,656,250.00,
as set forth on Schedule 1.1. Delayed Draw Term Loans. Subject to the terms and
conditions of the Third Amendment (b) to this Agreement dated as of the Third
Amendment Effective Date, this Agreement and the other Loan Documents, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents, each Term Loan Lender with an Incrementala Delayed
Draw Term Loan-1 Commitment severally agrees to make the IncrementalDelayed Draw
Term Loan-1 to the Borrower in a single draw on the First Amendment
EffectiveDelayed Draw Funding Date in a principal amount equal to such Term Loan
Lender’s IncrementalDelayed Draw Term Loan-1 Commitment as of the FirstThird
Amendment Effective Date. Upon funding, the Delayed Draw Term Loan shall be
deemed to be part of, and added to, the Incremental Term Loan-1. Procedure for
Advance of Term Loans.SECTION 4.2 Incremental Term Loan-1. Not later than
1Delayed Draw Term Loan. The Borrower (a) shall deliver an irrevocable Notice of
Borrowing to the Administrative Agent not later than 12:00 p.m. (i) on the same
Business Day for a Base Rate Loan and (ii) at least three (3) Business Days
before a LIBOR Rate Loan (or such shorter period of time as may be agreed to by
the Administrative Agent and the applicable Term Loan Lenders), of its intention
to borrow the Delayed Draw Term Loan, specifying (A) the Delayed Draw Funding
Date, which shall be a Business Day, (B) whether the Delayed Draw Term 44
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017069.jpg]
Loan is to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 12:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Term Loan
Lenders of such Notice of Borrowing. Not later than 2:00 p.m. on the First
Amendment EffectiveDelayed Draw Funding Date, each Term Loan Lender with an
Incrementala Delayed Draw Term Loan-1 Commitment will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such with an
IncrementalDelayed Draw Term Loan-1 to be made by such Term Loan Lender on the
First Amendment Effective Date. The Incremental Term Loan-1 will be made as a
Base Rate Loan on such date (provided that the Borrower may request, no later
than one (1) Business Day prior to the First Amendment Effective Date, that the
Term Loan Lenders make the Incremental Term Loan-1 as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Term Loan Lenders in the manner set forth in Section 5.9)Delayed Draw Funding
Date. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the IncrementalDelayed Draw Term Loan-1 in immediately
available funds by wire transfer to the Borrower as directed by the Borrower in
writing. Additional Incremental Term Loans. Any additional Incremental Term
Loans shall be(b) borrowed pursuant to, and in accordance with Section 2.7.
Repayment of Term Loans.SECTION 4.3 Incremental Term Loan-1. The Borrower shall
repay the aggregate outstanding principal(a) amount of the Incremental Term
Loan-1 (including the Delayed Draw Term Loan) in consecutive quarterly
installments on the last Business Day of each March, June, September and
December commencing with June 30, 2016 as set forth below2017 equal to the
applicable percentage set forth below times the original principal amount of the
Incremental Term Loan-1 (including the Delayed Draw Term Loan) outstanding on
the Delayed Draw Funding Date (as such installments may be adjusted pursuant to
Section 4.4): Payment Date PrincipalPercentageInstallment June 30, 2016 $781,250
September 30, 2016 $781,250 December 31, 2016 $781,250 March 31, 2017 $781,250
June 30, 2017 $1,562,500 0.625% September 30, 2017 $1,562,5000.625% December 31,
2017 $1,562,5000.625% March 31, 2018 $1,562,5000.625% June 30, 2018
$1,562,5001.250% September 30, 2018 $1,562,5001.250% December 31, 2018
$1,562,5001.250% March 31, 2019 $1,562,5001.250% June 30, 2019 $3,125,000 1.250%
September 30, 2019 Remaining Outstanding Balance 1.250% December 31, 2019 1.250%
March 31, 2020 1.250% 45 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017070.jpg]
June 30, 2020 2.500% September 30, 2020 2.500% December 31, 2020 2.500% March
31, 2021 2.500% June 30, 2021 2.500% September 30, 2021 2.500% December 31, 2021
2.500% Term Loan Maturity Date Remaining Outstanding Balance If not sooner paid,
the Incremental Term Loan-1 (including the Delayed Draw Term Loan) shall be paid
in full, together with accrued interest thereon, on the Term Loan Maturity Date
with respect thereto. Additional Incremental Term Loans. The Borrower shall
repay the aggregate outstanding(b) principal amount of each additional
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, Section 2.7. Prepayments of Term Loans.SECTION 4.4 Optional Prepayments.
The Borrower shall have the right at any time and from time to(a) time, without
premium or penalty, to prepay the Term Loans, in whole or in part, upon delivery
to the Administrative Agent of a Notice of Prepayment not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, specifying the date and amount of
repayment, whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a
combination thereof, and if a combination thereof, the amount allocable to each
and the specific tranche of Term Loan to be prepaid. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied to reduce the remaining scheduled principal installments of the
applicable Term Loan as directed by the Borrower. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the applicable Term
Loan Lenders of each such Notice of Prepayment. Notwithstanding the foregoing,
any Notice of Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any other
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such
identifiable event or condition and may be revoked by the Borrower in the event
such refinancing is not consummated or such condition is not satisfied (provided
that the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9). Mandatory Prepayments.(b)
Debt Issuances. The Borrower shall make mandatory principal prepayments of(i)
the Term Loans in the manner set forth in clause (iv) below in an amount equal
to one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance. Asset Dispositions and Insurance and
Condemnation Events. The Borrower shall(ii) make mandatory principal prepayments
of the Term Loans in the manner set forth in clause (iv) below in amounts equal
to one hundred percent (100%) of the aggregate Net Cash Proceeds from 46
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017071.jpg]
(A) any Asset Disposition made under clause (q) of Section 9.5, or (B) any
Insurance and Condemnation Event, if the aggregate amount of all such Net Cash
Proceeds for such clauses (A) and (B) exceeds $5,000,000 during any Fiscal Year.
Such prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds; provided that, so long as no Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 4.4(b)(ii) with respect to such portion of such Net Cash Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
4.4(b)(iii). Reinvestment Option. With respect to any Net Cash Proceeds realized
or(iii) received with respect to any Asset Disposition or any Insurance and
Condemnation Event by any Credit Party of any Subsidiary thereof (in each case,
to the extent not excluded pursuant to Section 4.4(b)(ii)), at the option of the
Borrower, the Credit Parties may reinvest all or any portion of such Net Cash
Proceeds in assets used or useful for the business of the Credit Parties and
their Subsidiaries (including Permitted Acquisitions) within twelve (12) months
following receipt of such Net Cash Proceeds; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 4.4(b). Pending the final application of any
such Net Cash Proceeds, the applicable Credit Party may invest (or repay
Revolving Credit Loans) an amount equal to such Net Cash Proceeds in any manner
that is not prohibited by this Agreement. Notice; Manner of Payment. Upon the
occurrence of any event triggering the(iv) prepayment requirement under clause
(i), (ii) or (iii) above, the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and, upon receipt of such notice, the
Administrative Agent shall promptly so notify the Term Loan Lenders. Each
prepayment of the Term Loans under this Section shall be applied ratably among
the then outstanding Term Loans (unless otherwise agreed by the Term Loan
Lenders) and such prepayment shall reduce the remaining scheduled principal
installments of the applicable Term Loans on a pro rata basis. Prepayment of
LIBOR Rate Loans. Each prepayment shall be accompanied by(v) any amount required
to be paid pursuant to Section 5.9; provided that, so long as no Default or
Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Rate Loans is required to be made under this Section 4.4(b) prior to the
last day of the Interest Period therefor, in lieu of making any payment pursuant
to this Section 4.4(b) in respect of any such LIBOR Rate Loan prior to the last
day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into an account held at, and subject to the sole control of, the
Administrative Agent until the last day of such Interest Period, at which time
the Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Credit Party) to apply such amount
to the prepayment of such Term Loans in accordance with this Section 4.4(b).
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Credit Party) to apply such amount
to the prepayment of the outstanding Term Loans in accordance with the relevant
provisions of this Section 4.4(b). No Reborrowings. Amounts prepaid under any
Term Loan pursuant to this(vi) Section may not be reborrowed. Notwithstanding
the foregoing, any unfunded portion of the 47 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017072.jpg]
Delayed Draw Term Loan Commitment shall automatically terminate in its entirety
on the earlier to occur of the Delayed Draw Funding Deadline and the Delayed
Draw Funding Date. ARTICLE V GENERAL LOAN PROVISIONS Interest.SECTION 5.1
Interest Rate Options. Subject to the provisions of this Section, at the
election of the(a) Borrower, (i) Revolving Credit Loans and the Incremental Term
Loan-1 shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement), (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin
and (iii) any additional Incremental Term Loans shall bear interest at the rate
determined pursuant to Section 2.7. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Default Rate. Subject to Section 10.3, (i)
immediately upon the occurrence and during(b) the continuance of an Event of
Default under Section 10.1(a), (b), (h) or (i), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, Swingline Loans or Letters of Credit, (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law. Interest Payment and Computation.
Interest on each Base Rate Loan shall be due and(c) payable in arrears on the
last Business Day of each calendar quarter commencing with the calendar quarter
ending December 31, 2014; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year). Maximum Rate. In no contingency or event whatsoever
shall the aggregate of all(d) amounts deemed interest under this Agreement
charged or collected pursuant to the terms of this Agreement exceed the highest
rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court 48 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017073.jpg]
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law. Notice and Manner of
Conversion or Continuation of Loans. Provided thatSECTION 5.2 no Default or
Event of Default has occurred and is then continuing, the Borrower shall have
the option to (a) convert at any time all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i)
convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 p.m. (A) on the same
Business Day as, in the case of a conversion to a Base Rate Loan, or (B) three
(3) Business Days before, in the case of a conversion to, or continuation of, a
LIBOR Rate Loan, the day on which a proposed conversion or continuation of such
Loan is to be effective specifying (1) the Loans to be converted or continued,
and, in the case of any LIBOR Rate Loan to be converted or continued, the last
day of the Interest Period therefor, (2) the effective date of such conversion
or continuation (which shall be a Business Day), (3) the principal amount of
such Loans to be converted or continued, and (4) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan. If the Borrower fails
to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.
Fees.SECTION 5.3 Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A),(a) the Borrower shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending December 31, 2014 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other 49 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017074.jpg]
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages. Delayed Draw
Ticking Fee. The Borrower shall pay to the Administrative Agent, for the (b)
account of each Term Loan Lender with a Delayed Draw Term Loan Commitment, a
non-refundable ticking fee (the “Delayed Draw Ticking Fee”) from and including
the Third Amendment Effective Date to the earlier to occur of the Delayed Draw
Funding Deadline and the Delayed Draw Funding Date (which shall (x) in the case
of the Delayed Draw Funding Deadline, include the Delayed Draw Funding Deadline
and (y) in the case of the Delayed Draw Funding Date, exclude the Delayed Draw
Funding Date), at a rate per annum equal to the Applicable Margin on the Delayed
Draw Term Loan Commitment. The Delayed Draw Ticking Fee shall be payable in
arrears on the earlier to occur of the Delayed Draw Funding Deadline and the
Delayed Draw Funding Date. The Delayed Draw Ticking Fee shall be distributed by
the Administrative Agent to each Term Loan Lender pro rata in accordance with
such Term Loan Lender’s respective Delayed Draw Term Loan Commitment (as in
effect immediately prior to funding the Delayed Draw Term Loan). (b) Other Fees.
The Borrower shall pay to the Arranger and the Administrative Agent for(c) their
own respective accounts fees in the amounts and at the times specified in the
Engagement Letter. The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Manner of Payment. Each payment by the Borrower on account of
theSECTION 5.4 principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii). 50
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017075.jpg]
Evidence of Indebtedness.SECTION 5.5 Extensions of Credit. The Extensions of
Credit made by each Lender and the Issuing(a) Lender shall be evidenced by one
or more accounts or records maintained by such Lender or the Issuing Lender and
by the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender or the Issuing
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders or the Issuing Lender to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or the Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Incremental Term Loan Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans, Term
Loans and/or Swingline Loans, as applicable, in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
Participations. In addition to the accounts and records referred to in
subsection (a), each(b) Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Sharing of Payments by Lenders. If any Lender
shall, by exercising anySECTION 5.6 right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that: if any such participations are
purchased and all or any portion of the payment(i) giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and the provisions of
this paragraph shall not be construed to apply to (A) any(ii) payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 5.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply). 51 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017076.jpg]
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation. Administrative Agent’s
Clawback.SECTION 5.7 Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative(a) Agent shall have received notice from a Lender (i)
in the case of Base Rate Loans, not later than 1:00 p.m. on the date of any
proposed borrowing and (ii) otherwise, prior to the proposed date of any
borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Sections 2.3(b) and 4.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. Payments by the Borrower; Presumptions by
Administrative Agent. Unless the(b) Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Nature of Obligations of Lenders Regarding Extensions
of Credit. The obligations of the(c) Lenders under this Agreement to make the
Loans and issue or participate in Letters of Credit are several and are not
joint or joint and several. The failure of any Lender to make available its
Revolving Credit Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date. 52
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017077.jpg]
Changed Circumstances.SECTION 5.8 Circumstances Affecting LIBOR Rate
Availability. In connection with any request for a(a) LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period. Laws Affecting LIBOR Rate
Availability. If, after the date hereof, the introduction of, or(b) any change
in, any Applicable Law or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR
Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrower may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period. Indemnity. The Borrower hereby indemnifies each of the Lenders
againstSECTION 5.9 any loss or expense (including any loss (other than loss of
anticipated profit) or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss (other than loss of
anticipated profit) or expense shall be determined, in the applicable Lender’s
sole discretion, based upon the assumption that such Lender funded its portion
of the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems 53 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017078.jpg]
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. Increased
Costs.SECTION 5.10 Increased Costs Generally. If any Change in Law shall:(a)
impose, modify or deem applicable any reserve, special deposit, compulsory(i)
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender; subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes(ii) described in clauses (b) through (d)
of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
impose on any Lender or the Issuing Lender or the London interbank market
any(iii) other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender, the Issuing Lender or such other Recipient of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, the Issuing Lender or other Recipient, the
Borrower shall promptly pay to any such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. Capital
Requirements. If any Lender or the Issuing Lender determines that any Change(b)
in Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or the Issuing Lender the Borrower shall promptly
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered. Certificates for Reimbursement. A certificate of a Lender, or the
Issuing Lender or such(c) other Recipient setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as 54
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017079.jpg]
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender or such other Recipient, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof. Delay
in Requests. Failure or delay on the part of any Lender or the Issuing Lender
or(d) such other Recipient to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Lender’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender or the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or the Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof). Taxes.SECTION 5.11 Defined
Terms. For purposes of this Section 5.11, the term “Lender” includes the
Issuing(a) Lender and the term “Applicable Law” includes FATCA. Payments Free of
Taxes. Any and all payments by or on account of any obligation of any(b) Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. Payment of Other Taxes by the
Credit Parties. The Credit Parties shall timely pay to the(c) relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally(d) indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. Indemnification by the Lenders. Each Lender
shall severally indemnify the(e) Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties 55 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017080.jpg]
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit(f) Party to a
Governmental Authority pursuant to this Section 5.11, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. Status of Lenders.(g) Any Lender that
is entitled to an exemption from or reduction of withholding Tax(i) with respect
to payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing:(ii) Any Lender that is a U.S. Person
shall deliver to the Borrower and the(A) Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax; any Foreign
Lender shall, to the extent it is legally entitled to do so,(B) deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: 56 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017081.jpg]
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (2) executed copies of IRS Form W-8ECI; (3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or (4) to the extent a Foreign Lender is
not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; any Foreign
Lender shall, to the extent it is legally entitled to do so,(C) deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and if a payment
made to a Lender under any Loan Document would be(D) subject to United States
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary 57 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017082.jpg]
for the Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Treatment of Certain Refunds. If any
party determines, in its sole discretion exercised in(h) good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or(i) replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. Mitigation Obligations; Replacement of Lenders.SECTION
5.12 Designation of a Different Lending Office. If any Lender requests
compensation under(a) Section 5.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Replacement of Lenders. If any Lender requests
compensation under Section 5.10, or if(b) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 58 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017083.jpg]
5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.9), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.10 or Section 5.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that: the
Borrower shall have paid to the Administrative Agent the assignment fee (if(i)
any) specified in Section 12.9; such Lender shall have received payment of an
amount equal to the outstanding(ii) principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); in the case of any such assignment resulting from a claim for
compensation under(iii) Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter; such assignment does not conflict with Applicable Law;
and(iv) in the case of any assignment resulting from a Lender becoming a(v)
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. [Reserved].SECTION 5.13 Cash
Collateral. At any time that there shall exist a Defaulting Lender,SECTION 5.14
within one Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount. Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting(a) Lender, such Defaulting Lender, hereby grants to
the Administrative Agent, for the benefit of the Issuing Lender and the
Swingline Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans, to be
applied pursuant to subsection (b) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent, the Issuing Lender and the Swingline
Lender as herein provided (other than, to the extent agreed by the
Administrative Agent in its reasonable discretion, Permitted Liens in favor of a
depository bank), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or 59 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017084.jpg]
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). Application. Notwithstanding
anything to the contrary contained in this Agreement,(b) Cash Collateral
provided under this Section 5.14 or Section 5.15 in respect of Letters of Credit
and Swingline Loans shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations and
Swingline Loans (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. Termination of Requirement. Cash Collateral
(or the appropriate portion thereof)(c) provided to reduce the Fronting Exposure
of the Issuing Lender and/or the Swingline Lender, as applicable, shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent, the Issuing Lender and the
Swingline Lender that there exists excess Cash Collateral; provided that,
subject to Section 5.15, the Person providing Cash Collateral, the Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents. Defaulting Lenders.SECTION 5.15
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in(a) this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law: Waivers and Amendments. Such Defaulting Lender’s
right to approve or(i) disapprove any amendment, waiver or consent with respect
to this Agreement shall be restricted as set forth in the definition of Required
Lenders and Section 12.2. Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other(ii) amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the 60
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017085.jpg]
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Certain Fees.(iii) No Defaulting Lender shall be entitled to receive any
Commitment Fee(A) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender). Each Defaulting
Lender shall be entitled to receive letter of credit(B) commissions pursuant to
Section 3.3 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Credit Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 5.14. With respect to any Commitment Fee or letter of credit
commission not(C) required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to the Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee. Reallocation of Participations to Reduce
Fronting Exposure. All or any part of(iv) such Defaulting Lender’s participation
in L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s 61
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017086.jpg]
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 12.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. Cash Collateral, Repayment of Swingline
Loans. If the reallocation described in(v) clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, repay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14. Defaulting Lender Cure. If the Borrower,
the Administrative Agent, the Issuing Lender(b) and the Swingline Lender agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
Conditions to Closing and Initial Extensions of Credit. The obligation of
theSECTION 6.1 Lenders to close this Agreement and to make the initial Loans or
issue or participate in the initial Letter of Credit, if any, is subject to the
satisfaction (or waiver) of each of the following conditions (other than those
items set forth on Schedule 8.18 to the Disclosure Letter): Executed Loan
Documents. This Agreement, a Revolving Credit Note in favor of each(a) Revolving
Credit Lender requesting a Revolving Credit Note, a Swingline Note in favor of
the Swingline Lender (if requested thereby), the Security Documents and the
Guaranty Agreement, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder. Closing Certificates; Etc. The
Administrative Agent shall have received each of the(b) following in form and
substance reasonably satisfactory to the Administrative Agent: Officer’s
Certificate. A certificate from a Responsible Officer of the Borrower to(i) the
effect that (A) all representations and warranties of the Credit Parties
contained in this 62 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017087.jpg]
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2013, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2. Certificate of Secretary of each Credit Party. A
certificate of a Responsible(ii) Officer of each Credit Party certifying as to
the incumbency and genuineness of the signature of each officer of such Credit
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
and (C) resolutions duly adopted by the board of directors (or other governing
body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party. Certificates of
Good Standing. Certificates as of a recent date of the good(iii) standing of
each Credit Party under the laws of its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable. Opinions of Counsel.
Opinions of counsel to the Credit Parties addressed to the(iv) Administrative
Agent and the Lenders with respect to the Credit Parties, the Loan Documents and
such other matters as the Administrative Agent shall reasonably request.
Personal Property Collateral.(c) Filings and Recordings. The Administrative
Agent shall have received all filings(i) and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens). Pledged
Collateral. The Administrative Agent shall have received (A) original(ii) stock
certificates or other certificates evidencing the certificated Equity Interests
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
and (B) each original promissory note pledged pursuant to the Security Documents
together with an undated allonge for each such promissory note duly executed in
blank by the holder thereof; provided that no pledge shall be required of more
than sixty-five percent (65%) of the total outstanding voting stock of a Foreign
Subsidiary or Foreign Subsidiary Holding Company. Lien Search. The
Administrative Agent shall have received the results of a Lien(iii) search
(including a search as to bankruptcy, tax and intellectual property matters), in
form and 63 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017088.jpg]
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for certain Permitted Liens). Property and Liability Insurance. The
Administrative Agent shall have received,(iv) in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property and
liability insurance covering each Credit Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies. Other Collateral Documentation. The Administrative
Agent shall have received(v) any documents reasonably requested thereby or as
required by the terms of the Security Documents to evidence its security
interest in the Collateral (including, without limitation, any landlord waivers
or collateral access agreements, control agreements and filings evidencing a
security interest in any intellectual property included in the Collateral.
Consents; Defaults.(d) Governmental and Third Party Approvals. The Credit
Parties shall have received(i) all material governmental, shareholder and third
party consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect. No Injunction, Etc. No action, suit,
proceeding or investigation shall be pending(ii) or, to the knowledge of the
Borrower, threatened in writing in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect. Financial Matters.(e) Financial Statements. The Administrative
Agent shall have received (A) the(i) audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2013 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (B) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2014 and related unaudited interim statements of
income and retained earnings for the fiscal quarter then ended. Financial
Projections. The Administrative Agent shall have received pro forma(ii)
Consolidated financial statements for the Borrower and its Subsidiaries, and
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent. 64 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017089.jpg]
Solvency Certificate. The Borrower shall have delivered to the
Administrative(iii) Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that on a pro forma basis after giving effect
to the Transactions, the Credit Parties, taken as a whole, are Solvent. Payment
at Closing. The Borrower shall have paid or made arrangements to pay(iv)
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. Revolving Credit Facility Availability. After giving
effect to all Extensions of Credit(f) occurring on the Closing Date, the
Borrower shall have Liquidity of not less than $50,000,000. Miscellaneous.(g)
Notice of Account Designation. The Administrative Agent shall have received a(i)
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
Existing Indebtedness. All existing Indebtedness of the Borrower and its(ii)
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 9.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
reasonably satisfactory to it evidencing such repayment, termination and
release. PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall(iii) have provided to the Administrative Agent and the Lenders at least
five Business Days prior to the Closing Date the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations. Other Documents. All opinions, certificates
and other instruments and all(iv) proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent. The Administrative Agent shall
have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Agreement. Without limiting the generality of the provisions of the last
paragraph of Section 11.3, for purposes of determining compliance with the
conditions specified in this Section 6.1, the Administrative Agent and each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. 65 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017090.jpg]
Conditions to All Extensions of Credit. The obligations of the Lenders toSECTION
6.2 make or participate in any Extensions of Credit (including the initial
Extension of Credit), and/or the Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, issuance or extension date: Continuation of
Representations and Warranties. The representations and warranties(a) contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects, on and as
of such borrowing, issuance or extension date with the same effect as if made on
and as of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date). No Existing
Default. No Default or Event of Default shall have occurred and be(b) continuing
(i) on the borrowing date with respect to such Loan or after giving effect to
the Loans to be made on such date or (ii) on the issuance or extension date with
respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date. Notices. The Administrative
Agent shall have received a Notice of Borrowing or Letter(c) of Credit
Application, as applicable, from the Borrower in accordance with Section 2.3(a)
or Section 3.2, as applicable. New Swingline Loans/Letters of Credit. So long as
any Lender is a Defaulting Lender,(d) (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE
CREDIT PARTIES To induce the Administrative Agent and Lenders to enter into this
Agreement and to induce the Lenders to make Extensions of Credit, the Credit
Parties hereby represent and warrant to the Administrative Agent and the Lenders
both before and after giving effect to the transactions contemplated hereunder,
which representations and warranties shall be deemed made on the Closing Date
and as otherwise set forth in Section 6.2, that: Organization; Power;
Qualification. Each Credit Party and each SubsidiarySECTION 7.1 thereof (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule 7.1 to
the Disclosure Letter. 66 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017091.jpg]
Ownership. Each Subsidiary of each Credit Party as of the Closing Date isSECTION
7.2 listed on Schedule 7.2 to the Disclosure Letter. As of the Closing Date, the
capitalization of each Credit Party (other than the Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2 to the Disclosure Letter. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. As of the
Closing Date, no outstanding shares are subject to any preemptive or similar
rights, except as described in Schedule 7.2 to the Disclosure Letter. As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or require the issuance of Equity Interests of any Credit Party or any
Subsidiary thereof, except as described on Schedule 7.2 to the Disclosure
Letter. Authorization; Enforceability. Each Credit Party and each Subsidiary
thereofSECTION 7.3 has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies. Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.SECTION 7.4 The execution, delivery and performance by each Credit Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby or thereby do not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any Material Contract or any Governmental Approval
relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC or with respect to the Collateral to be made, or otherwise
delivered to Administrative Agent for filing and/or recordation, as of the
Closing Date, (iii) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office and (iv) consents and authorizations
that have been obtained and are in full force and effect. Compliance with Law;
Governmental Approvals. Each Credit Party andSECTION 7.5 each Subsidiary thereof
(a) has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to its
knowledge, threatened (in writing) attack by direct or collateral proceeding,
(b) is in compliance with each Governmental Approval applicable to it and in 67
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017092.jpg]
compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect. Tax Returns and Payments. Each
Credit Party and each Subsidiary thereofSECTION 7.6 has duly filed or caused to
be filed all federal and state income tax returns and all other material tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal and state income taxes and all other
material taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party or
Subsidiary). Such returns accurately reflect in all material respects all
liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on Schedule
7.6 to the Disclosure Letter, there is no ongoing audit or examination or, to
its knowledge, other investigation by any Governmental Authority of any material
tax liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to material unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens). Intellectual
Property Matters. Each Credit Party and each Subsidiary thereofSECTION 7.7 owns
or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are material and reasonably necessary to conduct its business. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights which are material and
reasonably necessary to conduct its business, and to the knowledge of any Credit
Party, no Credit Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights which are
material and reasonably necessary to conduct its business as a result of its
business operations. Environmental Matters.SECTION 7.8 Except as would not
reasonably be expected, individually or in the aggregate, to have a(a) Material
Adverse Effect, the real properties owned, leased or operated by each Credit
Party and each Subsidiary thereof now or, to the knowledge of any Credit Party,
in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws; Except as would not
reasonably be expected, individually or in the aggregate, to have a(b) Material
Adverse Effect, to its knowledge, each Credit Party and each Subsidiary thereof
and such real properties owned, leased or operated by each Credit Party and each
Subsidiary thereof and all operations conducted in connection therewith by the
Credit Parties or their respective Subsidiaries are in compliance, and have been
in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such real properties or such operations which
could interfere with the continued operation of such real properties or impair
the fair saleable value thereof; 68 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017093.jpg]
No Credit Party nor any Subsidiary thereof has received any notice of violation,
alleged(c) violation, non-compliance, liability or potential liability regarding
environmental matters, Hazardous Materials, or compliance with Environmental
Laws that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened in writing; Except as would not reasonably be
expected, individually or in the aggregate, to have a(d) Material Adverse
Effect, to its knowledge, Hazardous Materials have not been transported or
disposed of to or from the real properties owned, leased or operated by any
Credit Party or any Subsidiary thereof in violation of, or in a manner or to a
location which could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws; No judicial
proceedings or governmental or administrative action is pending, or, to the(e)
knowledge of the Borrower, threatened in writing, under any Environmental Law to
which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof or operations conducted in connection therewith that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and There has been no release, or to its knowledge,
threat of release, of Hazardous Materials(f) at or from real properties owned,
leased or operated by any Credit Party or any Subsidiary, now or in the past, in
violation of or in amounts or in a manner that could give rise to liability
under applicable Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Employee
Benefit Matters.SECTION 7.9 Each Credit Party and each ERISA Affiliate is in
compliance with all applicable(a) provisions of ERISA, the Code and the
regulations published thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties assessed with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect; As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan(b) become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan; 69 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017094.jpg]
Except where the failure of any of the following representations to be correct
could not(c) reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code; No
Termination Event has occurred or is reasonably expected to occur;(d) Except
where the failure of any of the following representations to be correct could
not(e) reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to its knowledge, threatened in writing concerning or involving (i) any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) currently maintained
or contributed to by any Credit Party or any ERISA Affiliate, (ii) any Pension
Plan or (iii) any Multiemployer Plan. Margin Stock. No Credit Party nor any
Subsidiary thereof is engagedSECTION 7.10 principally or as one of its
activities in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each such term is defined or used, directly
or indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans or Letters of Credit will
be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors. Government Regulation. No Credit Party nor any
Subsidiary thereof is anSECTION 7.11 “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940) and no Credit Party nor any Subsidiary
thereof is, or after giving effect to any Extension of Credit will be, subject
to regulation under the Interstate Commerce Act, or any other Applicable Law, in
each case which limits its ability to incur or consummate the transactions
contemplated hereby. Material Contracts. As of the Closing Date, no Credit Party
nor anySECTION 7.12 Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect. Employee Relations. As of the Closing Date, no Credit Party or
anySECTION 7.13 Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.13 to the Disclosure Letter. The
Borrower knows of no pending, threatened in writing or contemplated strikes,
work stoppage or other collective labor disputes involving its employees or
those of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Financial Statements.
The audited and unaudited financial statementsSECTION 7.14 delivered pursuant to
Section 6.1(e)(i) are complete and correct in all material respects and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower and its Subsidiaries as at such dates,
and the results of the operations and changes of financial position for the
periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. The pro forma
projections delivered pursuant to Section 6.1(e)(ii) were prepared in good faith
on 70 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017095.jpg]
the basis of the assumptions stated therein, which assumptions are believed by
the Borrower to be reasonable in light of then existing conditions except that
such financial projections shall be subject to normal year end closing and audit
adjustments and the absence of footnote disclosures (it being recognized by the
Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections and such variations could be material). No Material Adverse
Change. Since December 31, 2013, no event hasSECTION 7.15 occurred or condition
arisen that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Solvency. The Credit Parties, taken
as a whole, are Solvent.SECTION 7.16 Title to Properties. As of the Closing
Date, the real property listed onSECTION 7.17 Schedule 7.17 to the Disclosure
Letter constitutes all of the real property that is owned, leased or subleased
by any Credit Party or any of its Subsidiaries. Each Credit Party and each
Subsidiary thereof has such title to the real property owned or leasehold
interests leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder and
except where the failure to have such title, could not reasonably be expected to
have a Material Adverse Effect. Litigation. Except for matters existing on the
Closing Date and set forth onSECTION 7.18 Schedule 7.18 to the Disclosure
Letter, there are no actions, suits or proceedings pending nor, to its
knowledge, threatened in writing against or in any other way relating adversely
to or affecting any Credit Party or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. Anti-Corruption Laws and Sanctions.SECTION 7.19
None of (i) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such(a) Subsidiary any of their respective directors, officers or employees, or
(ii) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) has its assets located in a Sanctioned
Country, (C) derives revenues from investments in, or transactions with,
Sanctioned Persons or (D) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws. Each of
the Borrower and its Subsidiaries, and to the knowledge of Borrower, each
director, officer, employee, agent and Affiliate of Borrower and each such
Subsidiary, is in compliance with the Anti-Corruption Laws and applicable
Sanctions in all material respects. No proceeds of any Extension of Credit have
been used, directly or indirectly, by the(b) Borrower, any of its Subsidiaries
or any of its or their respective directors, officers, employees and agents (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto. 71 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017096.jpg]
Disclosure. No financial statement, material report, material certificate
orSECTION 7.20 other written material information (other than projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, other forward-looking
information and information of a general or economic or industry specific
nature) furnished by or on behalf of any Credit Party or any Subsidiary thereof
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole with Borrower’s filings with the SEC, as of the date furnished,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections or
estimates and such variations could be material). Leases. The Borrower and/or
its Subsidiaries enjoy peaceful and undisturbedSECTION 7.21 possession under all
leases material to their business and to which they are parties or under which
they are operating, and, except to the extent being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP, all of such material leases are valid and subsisting and no
material default by the Borrower or its Subsidiaries, as applicable, exists
under any of them. Credit Parties. Except for any Subsidiary of the Borrower
that is anSECTION 7.22 Excluded Subsidiary, or an Immaterial Subsidiary that is
not required to become a Credit Party pursuant to Section 8.13, each Domestic
Subsidiary of the Borrower is a Credit Party to the extent required by Section
8.13. Existing Obligations Pertaining to Acquisitions. Set forth on Schedule
7.23SECTION 7.23 to the Disclosure Letter is a true and complete list of all
payment obligations, contingent or otherwise, owing by any Credit Party pursuant
to any Acquisition consummated prior to the Closing Date including, without
limitation, any Earn-outs, Holdbacks and principal payments in respect of
Indebtedness, and such Schedule accurately sets forth the aggregate amount of
each such obligation owing as of the Closing Date. ARTICLE VIII AFFIRMATIVE
COVENANTS Until all of the Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitments terminated, each Credit Party will, and
will cause each of its Subsidiaries to: Financial Statements and Budgets.
Deliver to the Administrative AgentSECTION 8.1 (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
Annual Financial Statements. As soon as available and in any event within one
hundred(a) twenty (120) days (or, if earlier, on the date of any required public
filing thereof after giving effect to any extension permitted by the SEC) after
the end of each Fiscal Year (commencing with the Fiscal Year 72 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017097.jpg]
ended December 31, 2014), an audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing or otherwise reasonably
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit (other than a qualification related solely to the maturity of the
Loans in the 15-month period following such report). Quarterly Financial
Statements. As soon as available and in any event within forty-five(b) (45) days
(or, if earlier, on the date of any required public filing thereof after giving
effect to any extension permitted by the SEC) after the end of the first three
fiscal quarters of each Fiscal Year (commencing with the fiscal quarter ended
September 30, 2014), an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the corresponding period in
the preceding Fiscal Year and prepared by the Borrower in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes. Annual Business Plan and Budget. As
soon as practicable and in any event within ninety(c) (90) days after the end of
each Fiscal Year (commencing with the Fiscal Year ended December 31, 2014), a
business plan and operating and capital budget, in form and detail consistent
with such business plan and operating capital budget most recently delivered to
the Administrative Agent prior to the Closing Date, of the Borrower and its
Subsidiaries for the immediately following Fiscal Year, such plan to be prepared
in accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet, and a reasonable disclosure of the key
assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.
Certificates; Other Reports. Deliver to the Administrative Agent (whichSECTION
8.2 shall promptly make such information available to the Lenders in accordance
with its customary practice): at each time financial statements are delivered
pursuant to Sections 8.1(a) or (b) and at(a) such other times as the
Administrative Agent shall reasonably request, a duly completed Officer’s
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower; at each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at(b) such other
times as the Administrative Agent shall reasonably request, a duly completed IP
Reporting Certificate signed by a Responsible Officer of the Borrower; 73
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017098.jpg]
promptly after the same are filed, copies of all annual, regular, periodic and
special(c) reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto; promptly upon the
request thereof, such other information and documentation required by(d) bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including, without limitation, the PATRIOT
Act), as from time to time reasonably requested by the Administrative Agent or
any Lender (through the Administrative Agent); and such other information
regarding the operations, business affairs and financial condition(e) of any
Credit Party or any Subsidiary thereof as the Administrative Agent or any Lender
may reasonably request. Documents required to be delivered pursuant to Sections
8.1(a), (b) or (c) or Section 8.2(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address
www.realpage.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the Issuing Lender materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak Online or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”. Notice of Litigation and Other Matters.
Promptly (but in no event later thanSECTION 8.3 ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the 74
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017099.jpg]
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice): the
occurrence of any Default or Event of Default; and(a) the commencement of all
proceedings and investigations by or before any Governmental(b) Authority and
all actions and proceedings in any court or before any arbitrator against or
involving any Credit Party or any Subsidiary thereof or any of their respective
properties, assets or businesses in each case that could reasonably be expected
to result in a Material Adverse Effect. Each notice pursuant to Section 8.3
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 8.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. Preservation of Corporate Existence and Related Matters. Except
asSECTION 8.4 permitted by Section 9.4, preserve and maintain its separate
corporate (or equivalent form) existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business if the failure to
maintain such rights, franchises, licenses or privileges would reasonably be
expected to result in a Material Adverse Effect, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. Maintenance of Property. In addition
to the requirements of any of theSECTION 8.5 Security Documents, protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear, casualty and condemnation
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect. Insurance. Maintain insurance with financially sound and
reputableSECTION 8.6 insurance companies against at least such risks and in at
least such amounts as are customarily maintained by similar businesses and as
may be required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that if such policies are cancelled before
their respective expiration dates, notice will be delivered in accordance with
such policy provisions, (b) in the case of general liability insurance policies,
name the Administrative Agent as an additional insured party thereunder as its
interests may appear and (c) in the case of each casualty insurance policy, name
the Administrative Agent as lender’s loss payee as its interests may appear.
Deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Accounting Methods and
Financial Records. Maintain a system ofSECTION 8.7 accounting, and keep proper
books, records and accounts (which shall be true and complete in all material
respects) as may be required or as may be necessary to permit the preparation of
financial statements in 75 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017100.jpg]
accordance with GAAP and in material compliance with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties.
Payment of Taxes. Pay all material taxes, assessments and otherSECTION 8.8
governmental charges that may be levied or assessed upon it or any of its
Property, except where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) the Borrower or such other Credit
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (iv) the failure to make payment pending such contest could not reasonably
be expected to have a Material Adverse Effect. Compliance with Laws and
Approvals. Observe and remain in complianceSECTION 8.9 with all Applicable Laws
and maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business except in each case where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Environmental Laws. In addition to and without limiting the generality ofSECTION
8.10 Section 8.9, and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (a) comply with, and take
commercially reasonable efforts to ensure such compliance by all tenants and
subtenants, if any, with all applicable Environmental Laws and obtain and comply
with and maintain, and ensure that all tenants and subtenants, if any, obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, and (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws. Compliance with ERISA. In addition to
and without limiting the generalitySECTION 8.11 of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent. Visits and Inspections.
Permit representatives of the Administrative Agent orSECTION 8.12 any Lender,
from time to time upon prior reasonable notice and at such times during normal
business hours, all at the expense of the Borrower, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that (a) such visits and exceptions
shall be subject to reasonable data security restrictions imposed by the
Borrower that are customary in the Borrower’s industry, (b) upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at the expense of the Borrower at any
time without advance notice and (c) unless an Event of Default has occurred and
is continuing, such visitation, inspection and audit rights may only be
exercised once per calendar year. 76 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017101.jpg]
Additional Subsidiaries.SECTION 8.13 Additional Domestic Subsidiaries. Promptly
(and, in any event, within thirty (30) days,(a) as such time period may be
extended by the Administrative Agent in its sole discretion) after (i) the
creation or Acquisition of any Domestic Subsidiary (other than an Excluded
Subsidiary or an Immaterial Subsidiary) or (ii) a Domestic Subsidiary (other
than an Excluded Subsidiary) ceases to be an Immaterial Subsidiary, in each
case, cause such Person to (A) become a Subsidiary Guarantor by delivering to
the Administrative Agent a duly executed supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall reasonably request and
deem appropriate for such purpose, (B) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall reasonably request and deem appropriate for
such purpose and comply with the terms of each applicable Security Document, (C)
deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 6.1 as may be reasonably requested by the Administrative
Agent, (D) deliver to the Administrative Agent such original certificated Equity
Interests or other certificates and stock or other transfer powers evidencing
the Equity Interests of such Person, (E) deliver to the Administrative Agent
such updated Schedules to the Disclosure Letter and Loan Documents as requested
by the Administrative Agent with respect to such Domestic Subsidiary, and (F)
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Additional Foreign Subsidiaries.
Promptly (and, in any event, within forty five (45)(b) days, as such time period
may be extended by the Administrative Agent in its sole discretion) after any
Person becomes a First Tier Foreign Subsidiary or a Foreign Subsidiary Holding
Company (other than an Immaterial Subsidiary or a Subsidiary described in clause
(a) or (b) of the definition of “Excluded Subsidiary”), cause (i) the applicable
Credit Party to deliver to the Administrative Agent Security Documents pledging
sixty-five percent (65%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity Interests) of any such new
First Tier Foreign Subsidiary or Foreign Subsidiary Holding Company, as
applicable, and a consent thereto executed by such new First Tier Foreign
Subsidiary or Foreign Subsidiary Holding Company (including, without limitation,
if applicable, original certificated Equity Interests (or the equivalent thereof
pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction), as applicable, evidencing the Equity Interests of such new First
Tier Foreign Subsidiary or Foreign Subsidiary Holding Company, as applicable,
together with an appropriate undated stock or other transfer power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iii) such Person to deliver to the Administrative Agent
such updated Schedules to the Disclosure Letter and Loan Documents as requested
by the Administrative Agent with regard to such Person and (iv) such Person to
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. Merger Subsidiaries. Notwithstanding
the foregoing, to the extent any new Subsidiary is(c) created solely for the
purpose of consummating a merger transaction pursuant to a Permitted
Acquisition, and such new Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the
closing of such merger transaction, such new Subsidiary shall not be required to
take the actions set forth in Section 8.13(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with Section
8.13(a) or (b), as applicable, within the time 77 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017102.jpg]
period specified in Section 8.13(a) or (b), as applicable, following the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion). Compliance with
Anti-Corruption Laws and Sanctions. The Borrower willSECTION 8.14 maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Use of Proceeds.SECTION 8.15 The Borrower shall use the
proceeds of the Extensions of Credit (other than the Delayed (a) Draw Term Loan)
solely (i) to finance the Transactions, and (ii) for working capital and general
corporate purposes of the Borrower and its Subsidiaries. The Borrower shall use
the proceeds of the Delayed Draw Term Loan solely to finance (b) Permitted
Acquisitions and fees and expenses in connection therewith. (b) The Borrower
will not request any Extension of Credit, and the Borrower shall not(c) use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Extension of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the material violation of any Sanctions applicable to any party
hereto. Disclosure Updates. Promptly (and, in any event, within five (5)
BusinessSECTION 8.16 Days after obtaining knowledge thereof) notify the
Administrative Agent if any written information, exhibit, or report (other than
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, other
forward-looking information and information of a general or economic or industry
specific nature) furnished to the Administrative Agent and/or the Lenders
contained, at the time it was furnished, when taken together with the Borrower’s
filings with the SEC, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any other Loan Document.
Further Assurances. Execute any and all further documents, financingSECTION 8.17
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Credit Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents. 78 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017103.jpg]
Post-Closing Matters. Execute and deliver the documents and complete theSECTION
8.18 tasks set forth on Schedule 8.18 to the Disclosure Letter, in each case
within the time limits specified on such schedule. ARTICLE IX NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to. Indebtedness. Create, incur,
assume or suffer to exist any IndebtednessSECTION 9.1 except: the
Obligations;(a) Indebtedness owing under Hedge Agreements entered into in order
to manage existing or(b) anticipated interest rate, exchange rate or commodity
price risks and not for speculative purposes; Indebtedness existing on the
Closing Date and listed on Schedule 9.1 to the Disclosure(c) Letter, and any
Permitted Refinancing Indebtedness in respect thereof; Indebtedness incurred in
connection with Capital Leases and purchase money(d) Indebtedness in an
aggregate amount not to exceed $25,000,000 at any time outstanding and any
Permitted Refinancing Indebtedness in respect thereof; Indebtedness of a Person
existing at the time such Person became a Subsidiary or assets(e) were acquired
from such Person in connection with an Investment permitted pursuant to Section
9.3, to the extent that (i) such Indebtedness was not incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary or the
acquisition of such assets, (ii) neither the Borrower nor any Subsidiary thereof
(other than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate outstanding principal
amount of such Indebtedness does not exceed $10,000,000 at any time outstanding;
Guarantees with respect to Indebtedness permitted pursuant to this Section
(other than(f) Section 9.1(g)); unsecured intercompany Indebtedness:(g) (i) owed
by any Credit Party to another Credit Party; (ii) owed by any Credit Party to
any Non-Guarantor Subsidiary (provided that such Indebtedness shall be
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent); owed by any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary;(iii) and 79 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017104.jpg]
(iv) owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi); Indebtedness arising as a result of,
or pursuant to, Cash Management Agreements(h) (entered into in the ordinary
course of business) and other Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or other similar instrument
drawn against insufficient funds in the ordinary course of business;
[reserved];(i) obligations in respect of bankers’ acceptances, performance
bonds, surety bonds, release,(j) appeal and similar bonds, completion
guarantees, statutory obligations or with respect to workers’ compensation
claims, payment obligations in connection with self insurance or similar
obligations provided by the Borrower or any of its Subsidiaries in the ordinary
course of business, and obligations owed to (including in respect of letters of
credit for the benefit of) any Person in connection with workers’ compensation,
health, disability, or other employee benefit or property, casualty or liability
insurance provided by such Person to the Borrower or any of its Subsidiaries
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business; contingent liabilities, to the
extent constituting Indebtedness, in respect of any(k) indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
the Borrower or any of its Subsidiaries incurred in connection with the
consummation of one or more Permitted Acquisitions; Earn-outs and Holdbacks;
provided that any such Indebtedness in the form of Earn-outs(l) or Holdbacks
shall be unsecured; Indebtedness composing Investments permitted pursuant to
Section 9.3;(m) contingent liabilities in respect of any indemnification
obligation given by a Credit Party(n) or its Subsidiaries to a licensee or
customer in the ordinary course of business; Indebtedness with respect to
letters of credit not issued under this Agreement, so long as(o) the aggregate
liability in respect of all such letters of credit does not exceed $5,000,000 at
any time; unsecured Guarantees (other than Guarantees of Indebtedness for
borrowed money) in(p) the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries; Indebtedness consisting of insurance premium financing in the
ordinary course of(q) business; unsecured Indebtedness of any Credit Party or
any Subsidiary thereof not otherwise(r) permitted pursuant to this Section;
provided that (i) the Borrower shall have demonstrated compliance with the
financial covenants set forth in Section 9.13, on a Pro Forma Basis (based on
the financial statements for the most recent fiscal quarter end for which
financial statements have been provided) immediately after giving effect to the
incurrence of such Indebtedness, (ii) the final maturity of such Indebtedness
shall not be prior to the date that is one-hundred eighty (180) days after the
Latest Maturity Date, (iii) such Indebtedness will not have mandatory prepayment
or mandatory amortization, redemption, sinking fund or similar prepayments
(other than asset sale, casualty, condemnation or extraordinary receipts events,
change of control, fundamental change, make-whole fundamental change or 80
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017105.jpg]
similar event risk provisions providing for mandatory offers to repurchase
customary for debt securities, and, for the avoidance of doubt, any Net Share
Settlement provisions) prior to the date that is one-hundred eighty (180) days
after the Latest Maturity Date at the time of the issuance of such Indebtedness,
(iv) such Indebtedness is not guaranteed by any Domestic Subsidiary that is not
a Subsidiary Guarantor, (v) to the extent such Indebtedness is subordinated in
right of payment to the Obligations, any guaranty thereof by the Credit Parties
shall be expressly subordinated to the Secured Obligations on terms materially
not less favorable to the Lenders than the subordination terms of such
Indebtedness, (vi) the terms of such Indebtedness, taken as a whole, are not
materially more restrictive on the Borrower and its Subsidiaries than the terms
of the Loan Documents, taken as a whole (as determined in good faith by the
Borrower, it being understood that (1) customary repurchase obligations
described in the parenthetical to clause (iii) above and (2) customary
additional interest provisions for failure to file required reports or
additional interest in lieu of customary events of default, in each case shall
not be materially more restrictive), and (vii) no Event of Default shall have
occurred and be continuing or result from the incurrence of such Indebtedness;
and other Indebtedness in an aggregate principal amount outstanding at any time
not to(s) exceed $5,000,000. Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect toSECTION 9.2 any of its Property, whether now owned
or hereafter acquired, except: Liens created pursuant to the Loan Documents
(including, without limitation, Liens in(a) favor of the Swingline Lender and/or
the Issuing Lender, as applicable, on Cash Collateral granted pursuant to the
Loan Documents); Liens in existence on the Closing Date and described on
Schedule 9.2 to the Disclosure(b) Letter, and the replacement, renewal or
extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any Permitted Refinancing Indebtedness pursuant to Section
9.1(c) (solely to the extent that such Liens were in existence on the Closing
Date and described on Schedule 9.2 to the Disclosure Letter)); provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing; Liens for taxes, assessments and other governmental charges or levies
(excluding any(c) Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP; the claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords(d) for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which (i) are not overdue for a period of more than thirty (30) days,
or if more than thirty (30) days overdue, no action has been taken to enforce
such Liens and such Liens are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and (ii) do not, individually or in the aggregate, materially impair the use
thereof in the operation of the business of the Borrower or any of its
Subsidiaries; deposits or pledges made in the ordinary course of business in
connection with, or to(e) secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or 81 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017106.jpg]
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business, in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any material portion of
the Collateral on account thereof; encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of(f) record on the use of
real property, which in the aggregate are not substantial in amount and which do
not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business; Liens
arising from the filing of precautionary UCC financing statements relating
solely to(g) personal property leased pursuant to operating leases entered into
in the ordinary course of business of the Borrower and its Subsidiaries; Liens
securing Indebtedness permitted under Section 9.1(d); provided that (i) such
Liens(h) shall be created substantially simultaneously with the acquisition,
repair, improvement or lease, as applicable, of the related Property, (ii) such
Liens do not at any time encumber any property other than the Property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable); Liens
securing judgments for the payment of money not constituting an Event of
Default(i) under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments; (i) Liens on Property (i) of any Subsidiary which
are in existence at the time that such(j) Subsidiary is acquired pursuant to a
Permitted Acquisition or an Investment permitted pursuant to Section 9.3 and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing clauses
(i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition or other Investment, (B) such Liens
do not attach to any other Property of the Borrower or any of its Subsidiaries
not securing such Indebtedness at the date of such Permitted Acquisition or
other Investment and (C) the Indebtedness secured by such Liens is permitted
under Section 9.1(e)); (i) Liens of a collecting bank arising in the ordinary
course of business under Section(k) 4-210 of the Uniform Commercial Code in
effect in the relevant jurisdiction and (ii) Liens of any depositary bank in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account of the Borrower or any Subsidiary
thereof; (i) contractual or statutory Liens of landlords to the extent relating
to the property and(l) assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract; Liens solely on any cash
earnest money deposits made by the Borrower or any of its(m) Subsidiaries in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition; any interest or title of a licensor, sublicensor, lessor
or sublessor with respect to any(n) assets under any license or lease agreement
entered into in the ordinary course of business which do not 82 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017107.jpg]
(i) interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries or (ii) secure any Indebtedness; leases, licenses,
subleases and sublicenses granted to others in the ordinary course of(o)
business that do not interfere in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole; and Liens in favor of customs
and revenue authorities arising as a matter of law to secure(p) payment of
customs duties in connection with the importation of goods; Liens on cash
collateral to secure the letters of credit permitted under Section 9.1(o);(q)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements(r) for sale of goods by any of the Borrower or its Subsidiaries in
the ordinary course of business; customary encumbrances or restrictions
(including put and call arrangements) with(s) respect to the Equity Interests of
any joint venture in favor of the other parties to such joint venture; Liens on
specific items of inventory or other goods and the proceeds thereof securing(t)
obligations in respect of documentary letters of credit or bankers’ acceptances
issued or created for the account of Borrower or any of its Subsidiaries in the
ordinary course of business to facilitate the purchase, shipment or storage of
such inventory or other goods; Liens granted in the ordinary course of business
on the unearned portion of insurance(u) premiums securing the financing of
insurance premiums to the extent the financing is permitted under Section
9.1(q); and Liens not otherwise permitted hereunder on assets (other than
intellectual property or(v) Equity Interests in Subsidiaries constituting
Collateral) securing Indebtedness or other obligations in the aggregate
principal amount not to exceed $5,000,000 at any time outstanding. Investments.
Purchase, own, invest in or otherwise acquire (in oneSECTION 9.3 transaction or
a series of transactions) any Equity Interests, interests in any partnership or
joint venture (including, without limitation, the creation or capitalization of
any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except: (i) Investments existing on the Closing Date in
Subsidiaries existing on the Closing(a) Date; Investments existing on the
Closing Date (other than Investments in Subsidiaries(ii) existing on the Closing
Date) and described on Schedule 9.3 to the Disclosure Letter; Investments
(including the creation and capitalization of new Subsidiaries) made(iii) after
the Closing Date by any Credit Party in any other Credit Party; Investments
(including the creation and capitalization of new Subsidiaries) made(iv) after
the Closing Date by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary; 83 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017108.jpg]
Investments made after the Closing Date by any Non-Guarantor Subsidiary in(v)
any Credit Party; provided that any Indebtedness owing by such Credit Party to
such Non-Guarantor Subsidiary shall be subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; and Investments (including the creation and capitalization
of new Subsidiaries) made(vi) after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed $20,000,000; provided that (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Borrower shall have Liquidity of not less
than $35,000,000 after giving effect thereto and (C) any Investments in the form
of loans or advances made by any Credit Party to any Non-Guarantor Subsidiary
pursuant to this clause (vi) shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Security
Documents); Investments in cash and Cash Equivalents;(b) Investments by the
Borrower or any of its Subsidiaries consisting of capital expenditures(c)
permitted by this Agreement; deposits made in the ordinary course of business to
secure the performance of leases or(d) other obligations as permitted by Section
9.2; (i) Hedge Agreements permitted pursuant to Section 9.1 and (ii) Permitted
Call Spread(e) Agreements; purchases of assets in the ordinary course of
business;(f) Investments by the Borrower or any Subsidiary thereof in the form
of Permitted(g) Acquisitions to the extent that any Person or Property acquired
in such Permitted Acquisition becomes a part of the Borrower or a Subsidiary
Guarantor or becomes (whether or not such Person is a Wholly-Owned Subsidiary) a
Subsidiary Guarantor to the extent required by Section 8.13; Investments in the
form of non-cash loans to employees, officers, and directors of the(h) Borrower
or any of its Subsidiaries for the purpose of purchasing Equity Interests in the
Borrower so long as the proceeds of such loans are used, in their entirety, to
purchase such Equity Interests in the Borrower; Investments in the form of
Restricted Payments permitted pursuant to Section 9.6;(i) Guarantees permitted
pursuant to Section 9.1 and Guarantees of liabilities not(j) constituting
Indebtedness to the extent such guarantees or liabilities are not otherwise
prohibited by this Agreement; Investments acquired in connection with the
satisfaction or enforcement of Indebtedness(k) or claims due or owing to any
Credit Party or any Subsidiary thereof (in bankruptcy of customers or suppliers
or otherwise outside the ordinary course of business) or as security for any
such Indebtedness or claims; Investments received in connection with Assets
Dispositions permitted by Section 9.5;(l) Investments consisting of extensions
of trade credit in the ordinary course of business;(m) 84 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017109.jpg]
loans or advances to officers, directors and employees of the Borrower and
its(n) Subsidiaries for reasonable and customary business-related travel,
entertainment, relocation and similar ordinary business purposes; advances of
payroll payments to employees in the ordinary course of business;(o) Investments
consisting of deposit and investment accounts holding cash and Cash(p)
Equivalents of the Borrower and its Subsidiaries; Investments in negotiable
instruments deposited or to be deposited for collection in the(q) ordinary
course of business; advances made in connection with purchases of goods or
services in the ordinary course(r) of business; Investments consisting of
earnest money deposits required in connection with a Permitted(s) Acquisition or
consisting of earnest money deposits required in connection with an acquisition
of property not otherwise prohibited hereunder; Investments not otherwise
permitted pursuant to this Section in an aggregate amount not(t) to exceed
$5,000,000 at any time outstanding; provided that, immediately before and
immediately after giving pro forma effect to any such Investments, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Borrower shall have demonstrated compliance (based on the financial statements
for the most recent fiscal quarter end for which financial statements have been
provided) with the financial covenants set forth in Section 9.13 and (iii) the
Borrower shall have Liquidity of not less than $35,000,000; and Investments not
otherwise permitted pursuant to this Section; provided that, immediately(u)
before and immediately after giving pro forma effect to any such Investments,
(i) no Default or Event of Default shall have occurred and be continuing, (ii)
the Borrower shall be in compliance (based on the financial statements for the
most recent fiscal quarter end for which financial statements have been
provided) with a Consolidated Net Leverage Ratio of not greater than 3.25 to
1.00 and (iii) the Borrower shall have Liquidity of not less than $35,000,000.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested). Fundamental
Changes. Merge, consolidate or consummate any similarSECTION 9.4 combination
with, or enter into any Asset Disposition of all or substantially all of its
assets (whether in a single transaction or a series of transactions) with, any
other Person or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution) except: (i) any Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or(a) into, or be liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or (ii)
any Subsidiary of the Borrower may be merged, amalgamated or consolidated with
or into, or be liquidated into, any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving entity or
simultaneously with such transaction, the continuing or surviving entity 85
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017110.jpg]
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
8.13 in the time periods specified therein in connection with such transaction);
any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated(b) or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary (ii) any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged, amalgamated or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary; Asset Dispositions permitted by Section 9.5 (including an Asset
Disposition consisting of(c) a disposition of a Subsidiary by means of a merger
transaction); any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary(d) liquidation, dissolution, winding up or otherwise) to
the Borrower or any Subsidiary Guarantor; provided that, with respect to any
such disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets; (i) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of all or(e)
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary; any Subsidiary of the Borrower may merge with or into the
Person such Subsidiary was(f) formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that in the case of
any merger involving a Subsidiary that is a Subsidiary Guarantor, (i) a
Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 8.13 in
the time periods specified therein in connection with such transaction; and any
Person may merge into the Borrower or any of its Subsidiaries in connection with
a(g) Permitted Acquisition permitted pursuant to Section 9.3(g); provided that
(i) in the case of a merger involving the Borrower or a Subsidiary Guarantor,
the continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Subsidiary of the Borrower. Asset Dispositions. Make any Asset Disposition
except:SECTION 9.5 the sale of obsolete, worn-out or surplus assets no longer
used or usable in the business of(a) the Borrower or any of its Subsidiaries or
non-core assets acquired in a Permitted Acquisition; non-exclusive licenses and
sublicenses of intellectual property rights in the ordinary(b) course of
business not interfering, individually or in the aggregate, in any material
respect with the conduct of the business of the Borrower and its Subsidiaries;
leases, subleases, licenses or sublicenses of real or personal property granted
by the(c) Borrower or any of its Subsidiaries to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries; 86 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017111.jpg]
Asset Dispositions in connection with Insurance and Condemnation Events;
provided that(d) the requirements of Section 4.4(b) are complied with in
connection therewith; Assets Dispositions in connection with transactions
permitted by Section 9.2, Section 9.4(e) and Section 9.3, in each case to the
extent constituting Asset Dispositions; the sale of inventory in the ordinary
course of business;(f) the transfer of assets to the Borrower or any Subsidiary
Guarantor pursuant to any other(g) transaction permitted pursuant to Section
9.4; the write-off, discount, sale or other disposition of defaulted or past-due
receivables and(h) similar obligations in the ordinary course of business and
not undertaken as part of an accounts receivable financing transaction; the
disposition of Investments in cash and Cash Equivalents;(i) the transfer (i) by
any Credit Party of its assets to any other Credit Party, (ii) by any(j)
Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer), (iii) by any Non-Guarantor Subsidiary of its
assets to any other Non-Guarantor Subsidiary and (iv) by any Credit Party of its
assets to any Non-Guarantor Subsidiary subject to the limitation and
requirements set forth in Section 9.3(a)(vi) (provided that in connection with
any new transfer, such Non-Guarantor Subsidiary shall not pay less than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer); the lapse of registered intellectual property of
the Borrower and its Subsidiaries to the(k) extent not economically desirable in
the conduct of their business; (i) the sale of any Subsidiary’s Equity Interests
to the Borrower or any Subsidiary(l) Guarantor and (ii) the issuance of
directors’ qualifying shares and nominal shares issued to foreign nationals to
the extent required by Applicable Law; (i) the transfer for fair value of
Property (including Equity Interests of Subsidiaries) to(m) another Person in
connection with a joint venture arrangement with respect to such transferred
Property so long as, after accounting for the value of such transferred
Property, the requirements of Section 9.3 are complied with in connection
therewith, and (ii) Asset Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements; the unwinding of Hedge Agreements permitted hereunder and
Permitted Call Spread(n) Agreements pursuant to their terms; Asset Dispositions
in respect of fixed assets (which, for the avoidance of doubt, shall not(o)
include any intellectual property) to the extent that (i) such fixed assets are
exchanged for credit against the purchase price of similar replacement fixed
assets or (ii) the proceeds of such Asset Disposition are promptly applied to
the purchase price of such replacement fixed assets; Asset Dispositions in Sale
Leaseback transactions in connection with Indebtedness(p) permitted pursuant to
Section 9.1(d); and 87 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017112.jpg]
Asset Dispositions not otherwise permitted pursuant to this Section; provided
that (i) at(q) the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75%) in cash, and (iii) the aggregate fair
market value of all property disposed of in reliance on this clause (q) shall
not exceed ten percent (10%) of the Consolidated tangible assets of the Borrower
and its Subsidiaries, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.1(e)(i) or Section 8.1(a) or (b), as applicable,
in any Fiscal Year; provided further that the requirements of Section 4.4(b) are
complied with in connection therewith. Restricted Payments. Declare or pay any
dividend on, or make any paymentSECTION 9.6 or other distribution on account of,
or purchase, redeem, retire or otherwise acquire, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that: so long
as no Default or Event of Default has occurred and is continuing or would
result(a) therefrom, the Borrower or any of its Subsidiaries may pay dividends
in shares of its own Qualified Equity Interests; any Subsidiary of the Borrower
may pay cash dividends to the Borrower or any(b) Subsidiary Guarantor (and, if
applicable, to other holders of its outstanding Qualified Equity Interests on a
pro rata basis); (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may make Restricted(c) Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); so long as no Default or Event of Default has
occurred and is continuing or would result(d) therefrom, the Borrower may make
Restricted Payments to redeem, retire or otherwise acquire shares of its Equity
Interests or options or other equity or phantom equity in respect of its Equity
Interests from present or former officers, employees, directors or consultants
(or their family members or trusts or other entities for the benefit of any of
the foregoing) (i) to the extent that such purchase is made with the net cash
proceeds of any offering of equity securities of or capital contributions to the
Borrower or (ii) otherwise in an aggregate amount not to exceed $5,000,000
during any Fiscal Year; the Borrower may make Restricted Payments consisting of
the repurchase of fractional(e) shares of its Equity Interests arising out of
stock dividends, splits or combinations, or conversions of convertible
securities; to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may(f) enter into and consummate transactions expressly permitted
pursuant to any provision of Sections 9.4 and 9.5. the Borrower may declare and
make Restricted Payments not otherwise permitted(g) pursuant to this Section in
an aggregate amount, when taken together with payments made under Section
9.9(b)(v), not to exceed $20,000,000 in any Fiscal Year; provided that,
immediately before and immediately after giving pro forma effect to the making
of any such Restricted Payment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the Borrower shall (A) have demonstrated 88
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017113.jpg]
compliance (based on the financial statements for the most recent fiscal quarter
end for which financial statements have been provided) with the financial
covenants set forth in Section 9.13 and (B) have Liquidity of not less than
$35,000,000; and the Borrower may declare and make Restricted Payments not
otherwise permitted(h) pursuant to this Section; provided that, immediately
before and immediately after giving pro forma effect to the making of any such
Restricted Payment, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Borrower shall (A) be in compliance (based on the
financial statements for the most recent fiscal quarter end for which financial
statements have been provided) with a Consolidated Net Leverage Ratio of not
greater than 3.25 to 1.00 and (B) have Liquidity of not less than $35,000,000.
Transactions with Affiliates. Directly or indirectly enter into any
transaction,SECTION 9.7 including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of the Borrower or any
of its Subsidiaries, other than: transactions permitted by Sections 9.1, 9.3,
9.4, 9.5 and 9.6;(a) transactions existing on the Closing Date and described on
Schedule 9.7 to the Disclosure(b) Letter; transactions among Credit Parties;(c)
other transactions in the ordinary course of business on terms as favorable as
would be(d) obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party; employment and severance arrangements
(including equity incentive plans and employee(e) benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business; and payment of customary fees and reasonable out of pocket
costs to, and indemnities for the(f) benefit of, directors (or their
equivalent), officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries. Accounting Changes;
Organizational Documents.SECTION 9.8 Change its Fiscal Year end or make any
material change in its accounting treatment and(a) reporting practices except as
permitted by GAAP, in each case, without the consent of the Administrative
Agent. Amend, modify or change its articles of incorporation (or corporate
charter or other(b) similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders. Payments and Modifications of Junior
Indebtedness.SECTION 9.9 Amend, modify, waive or supplement (or permit the
modification, amendment, waiver or(a) supplement of) any of the terms or
provisions of any Junior Indebtedness in any respect which would materially and
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder. 89 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017114.jpg]
Make any payment or prepayment on, or redeem or acquire for value (including,
without(b) limitation, (x) by way of depositing with any trustee with respect
thereto money or securities before due for the purpose of paying when due and
(y) at the maturity thereof) any Junior Indebtedness, except: with the proceeds
of Permitted Refinancing Indebtedness in respect thereof;(i) payments in
exchange for, or with proceeds of any issuance of, Qualified Equity(ii)
Interests of the Borrower or any Subsidiary; payments (i) as a result of the
conversion or exchange of all or any portion of any(iii) Junior Indebtedness
into Qualified Equity Interests of the Borrower or any Subsidiary or in
connection with Net Share Settlement of the conversion of any Junior
Indebtedness, and (ii) in connection with events of the type described in the
parenthetical to clause (iii) of Section 9.1(r) that does not result from a
default thereunder or an event of the type that constitutes an Event of Default
(excluding a Change in Control); payments of interest and customary fees,
expenses and premiums in respect of(iv) any Junior Indebtedness permitted
pursuant to Section 9.1 (to the extent not prohibited by any subordination
provisions set forth therein or in any subordination agreement with respect
thereto); payments not otherwise permitted pursuant to this Section in an
aggregate(v) amount, when taken together with Restricted Payments made under
Section 9.6(g), not to exceed $20,000,000 in any Fiscal Year; provided that,
immediately before and immediately after giving pro forma effect to the making
of any such payment, (A) no Default or Event of Default shall have occurred and
be continuing and (B) the Borrower shall (1) have demonstrated compliance (based
on the financial statements for the most recent fiscal quarter end for which
financial statements have been provided) with the financial covenants set forth
in Section 9.13 and (2) have Liquidity of not less than $35,000,000; payments
not otherwise permitted pursuant to this Section; provided that,(vi) immediately
before and immediately after giving pro forma effect to the making of any such
payment, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Borrower shall (1) be in compliance (based on the
financial statements for the most recent fiscal quarter end for which financial
statements have been provided) with a Consolidated Net Leverage Ratio of not
greater than 3.25 to 1.00 and (2) have Liquidity of not less than $35,000,000;
and payments of Earn-outs and Holdbacks; provided that, immediately before
and(vii) immediately after the making of any such payment, no Default or Event
of Default shall have occurred and be continuing. No Further Negative Pledges;
Restrictive Agreements.SECTION 9.10 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the(a) creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
for some other obligation, except (i) pursuant to this Agreement and the other
Loan Documents, (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(d), (i) and (s) (provided that any
such restriction contained therein relates only to the asset or assets financed
thereby), (iii) restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary, (iv) restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided that
any such restriction contained therein relates only to the asset or assets
subject to such 90 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017115.jpg]
Permitted Lien), (v) obligations that are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary of the Borrower (which obligation is
not applicable to any Person, or the properties or assets of any Person, other
than such Subsidiary), so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, and any extension or renewal
thereof so long as such extension or renewal does not expand the scope of such
restrictions in any material respect, (vi) customary anti-assignment provisions
in contracts restricting the assignment thereof, (vii) restrictions existing on
the Closing Date and described on Schedule 9.10 to the Disclosure Letter and any
extension or renewal thereof so long as such extension or renewal does not
expand the scope of such restrictions in any material respect, (viii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 9.3, (ix) restrictions imposed by
Applicable Law, (x) customary restrictions contained in leases, subleases or
licenses otherwise permitted hereby so long as such restrictions relate only to
the assets subject thereto, (xi) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower and its
Subsidiaries, (xii) restrictions on cash or Cash Equivalents or deposits imposed
by customers under contracts entered into in the ordinary course of business (or
otherwise constituting Liens permitted by Section 9.2 on such cash or Cash
Equivalents or deposits), (xiii) customary net worth provisions contained in
real property leases or licenses of intellectual property entered into by the
Borrower or any of its Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Credit Parties and their Subsidiaries to meet their
ongoing obligations and (xiv) customary restrictions and conditions contained in
asset sale agreements, purchase agreements, acquisition agreements (including by
way of merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary and permitted by this Agreement, solely to the extent in effect
pending consummation of such transaction and so long as such restrictions relate
only to the assets subject thereto. Create or otherwise cause or suffer to exist
or become effective any consensual(b) encumbrance or restriction on the ability
of any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party, (iii) make loans or advances to any Credit Party or (iv) sell,
lease or transfer any of its properties or assets to any Credit, except in each
case for such encumbrances or restrictions existing under or by reason of (A)
this Agreement and the other Loan Documents, (B) Applicable Law, (C) any
document or instrument governing Indebtedness incurred pursuant to Section
9.1(d) (provided that any such restriction contained therein relates only to the
asset or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, and any extension or renewal thereof so long as such extension or
renewal does not expand the scope of such restrictions in any material respect,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale, (G)
customary restrictions in leases, subleases, licenses and sublicenses or asset
sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business (I) restrictions existing on the Closing Date and described on Schedule
9.10 to the Disclosure Letter and any extension or renewal thereof so long as
such extension or renewal does not expand the scope of such restrictions in any
material respect, (J) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.3, (K)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of the Borrower and its Subsidiaries, (L) restrictions on
cash or Cash Equivalents or deposits imposed by customers under contracts
entered into in the ordinary course of business (or otherwise constituting Liens
permitted by 91 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017116.jpg]
Section 9.2 on such cash or Cash Equivalents or deposits), (M) customary net
worth provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any of its Subsidiaries, so long as the
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Credit Parties and their
Subsidiaries to meet their ongoing obligations and (N) customary restrictions
and conditions contained in asset sale agreements, purchase agreements,
acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Subsidiary solely to the
extent in effect pending consummation of such transaction and so long as such
restrictions relate only to the assets subject thereto. Nature of Business.
Engage in any business other than the businessSECTION 9.11 conducted by the
Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related, incidental, complimentary or ancillary thereto. Amendments
of Other Documents. Amend, modify, waive or supplement (orSECTION 9.12 permit
modification, amendment, waiver or supplement of) any of the terms or provisions
of any Material Contract, in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and the Lenders
hereunder, in each case, without the prior written consent of the Administrative
Agent. Financial Covenants.SECTION 9.13 Consolidated Net Leverage Ratio. As of
the last day of any fiscal quarter, permit the(a) Consolidated Net Leverage
Ratio to be greater than 3.50 to 1.00. Notwithstanding the foregoing, (i) upon
the consummation of any Permitted Acquisition having aggregate consideration
(including cash, Cash Equivalents, Equity Interests, Earn-outs, Holdbacks and
other deferred payment obligations) in excess of $50,000,000, the Borrower may,
at its election (in connection with such Permitted Acquisition and by not less
than five (5) Business Days’ written notice to the Administrative Agent prior to
delivery of financial statements pursuant to Section 8.1(a) or (b) for the
fiscal quarter ended immediately after the consummation of such Permitted
Acquisition), increase the required Consolidated Net Leverage Ratio pursuant to
this Section to 3.75 to 1.00 solely for each fiscal quarter ending during the
twelve (12) month period immediately following such Permitted Acquisition;
provided that the Borrower shall be permitted to exercise such increase option
under this clause (i) no more than one time during any consecutive twenty-four
(24) month period, and (ii) upon the completion of a Qualified Unsecured Debt
Issuance, the Borrower may, at its election (in connection with such Qualified
Unsecured Debt Issuance and by not less than five (5) Business Days’ written
notice to the Administrative Agent prior to delivery of financial statements
pursuant to Section 8.1(a) or (b) for the fiscal quarter ended immediately after
the consummation of such Qualified Unsecured Debt Issuance), increase the
required Consolidated Net Leverage Ratio pursuant to this Section to 4.00 to
1.00 solely during the period for which such Qualified Unsecured Debt Issuance
is outstanding; provided that the Borrower shall be permitted to exercise such
increase option under this clause (ii) no more than one time during the term of
this Agreement. Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter, permit the(b) Consolidated Interest Coverage Ratio to be less
than 3.00 to 1.00. 92 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017117.jpg]
ARTICLE X DEFAULT AND REMEDIES Events of Default. Each of the following shall
constitute an Event ofSECTION 10.1 Default: Default in Payment of Principal of
Loans and Reimbursement Obligations. The(a) Borrower shall default in any
payment of principal of any Loan or Reimbursement Obligation when and as due
(whether at maturity, by reason of acceleration or otherwise). Other Payment
Default. The Borrower shall default in the payment when and as due(b) (whether
at maturity, by reason of acceleration or otherwise) of interest on any Loan or
Reimbursement Obligation or the payment of any other Obligation, and such
default shall continue for a period of three (3) Business Days.
Misrepresentation. Any representation, warranty, certification or statement of
fact made(c) or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary(d) thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3, 8.4 (with respect to
the existence of any Credit Party), 8.12, 8.13, 8.14 or 8.15 or Article IX.
Default in Performance of Other Covenants and Conditions. Any Credit Party or
any(e) Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof. Indebtedness Cross-Default. Any Credit Party or any
Subsidiary thereof shall (i) default(f) in the payment of any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount beyond the period of grace if any, provided in the instrument
or agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its 93 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017118.jpg]
stated maturity (any applicable grace period having expired); provided that this
clause (ii) shall not apply to (x) secured Indebtedness becoming due solely as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and so long as
such Indebtedness is repaid when required under the documentation for such
Indebtedness, (y) any events of the type described in the parenthetical to
clause (iii) of Section 9.1(r), or any conversion or settlement provisions with
respect to any Convertible Debt Securities or the satisfaction of any condition
to conversion or required repurchase with respect to any Convertible Debt
Securities, in each case not resulting from an event of default thereunder or an
event of the type that constitutes an Event of Default (excluding a Change in
Control); or (z) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Agreement. Change in Control. Any Change in
Control shall occur.(g) Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary (other than any(h) Immaterial Subsidiary or any Excluded Subsidiary)
thereof shall (i) commence a voluntary case under any Debtor Relief Laws, (ii)
file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced(i) against any Credit Party or any Subsidiary (other than any
Immaterial Subsidiary or any Excluded Subsidiary) thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered. Failure of Agreements. Any provision of this Agreement or any
provision of any other(j) Loan Document shall for any reason cease to be valid
and binding on any Credit Party or any Subsidiary thereof party thereto or any
such Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof. ERISA Events. The occurrence of any of the following events:
(i) any Credit Party or(k) any ERISA Affiliate fails to make full payment when
due of all amounts which, under the provisions of any Pension Plan or Sections
412 or 430 of the Code, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto and such unpaid amounts are in excess of the
Threshold Amount, (ii) a Termination Event or (iii) any Credit Party or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount. Judgment. A judgment or order for the payment of
money which causes the aggregate(l) amount of all such judgments or orders (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the 94
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017119.jpg]
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) consecutive days
after the entry thereof. Remedies. Upon the occurrence and during the
continuance of an Event ofSECTION 10.2 Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:
Acceleration; Termination of Credit Facility. Terminate the Revolving Credit(a)
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding. Letters of Credit. With respect to all Letters of Credit with
respect to which presentment(b) for honor shall not have occurred at the time of
an acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower. General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and(c) remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations. Rights
and Remedies Cumulative; Non-Waiver; etc.SECTION 10.3 The enumeration of the
rights and remedies of the Administrative Agent and the Lenders(a) set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their 95 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017120.jpg]
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default. Notwithstanding anything to the
contrary contained herein or in any other Loan(b) Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 10.2 for the benefit of all the Lenders and the Issuing Lender;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. Crediting of Payments and Proceeds. In the event that the
Obligations haveSECTION 10.4 been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows: First, to
payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans,
Reimbursement Obligations and payment obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Lender, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth payable to them; 96
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017121.jpg]
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and Last, the balance,
if any, after all of the Secured Obligations (other than contingent
indemnification obligations not then due) have been paid in full, to the
Borrower or as otherwise required by Applicable Law. Notwithstanding the
foregoing, Secured Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XI for itself and its
Affiliates as if a “Lender” party hereto. Administrative Agent May File Proofs
of Claim. In case of the pendency ofSECTION 10.5 any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: to file and prove a
claim for the whole amount of the principal and interest owing and(a) unpaid in
respect of the Loans, L/C Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and to collect
and receive any monies or other property payable or deliverable on any such(b)
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.3 and 12.3. Credit
Bidding.SECTION 10.6 The Administrative Agent, on behalf of itself and the
Lenders, shall have the right to(a) credit bid and purchase for the benefit of
the Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law. 97 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017122.jpg]
Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or(b) with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. ARTICLE XI THE ADMINISTRATIVE
AGENT Appointment and Authority.SECTION 11.1 Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Wells Fargo to(a) act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The Administrative Agent shall also act as the
“collateral agent” under the Loan(b) Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto. Rights as a
Lender. The Person serving as the Administrative AgentSECTION 11.2 hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 98 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017123.jpg]
Exculpatory Provisions.SECTION 11.3 The Administrative Agent shall not have any
duties or obligations except those expressly(a) set forth herein and in the
other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: shall not be subject to any fiduciary or other implied
duties, regardless of(i) whether a Default or Event of Default has occurred and
is continuing; shall not have any duty to take any discretionary action or
exercise any(ii) discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and shall not, except as expressly set forth herein and in the other
Loan Documents,(iii) have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i)(b) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender. The Administrative Agent shall not be responsible for or have
any duty to ascertain or(c) inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vi) the utilization of
the Issuing Lender’s L/C Commitment (it being understood and agreed that the
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent). Reliance by the Administrative
Agent. The Administrative Agent shall beSECTION 11.4 entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent 99
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017124.jpg]
or otherwise authenticated by the proper Person. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Delegation of Duties. The Administrative Agent may perform any and all ofSECTION
11.5 its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents. Resignation of
Administrative Agent.SECTION 11.6 The Administrative Agent may at any time give
notice of its resignation to the Lenders,(a) the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (provided that the
consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above and
acceptable to the Borrower (provided that the consent of the Borrower shall not
be required if an Event of Default has occurred and is continuing). Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause(b) (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. With effect from the
Resignation Effective Date or the Removal Effective Date (as(c) applicable), (1)
the retiring or removed Administrative Agent shall be discharged from its duties
and 100 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017125.jpg]
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent. Any resignation by, or
removal of, Wells Fargo as Administrative Agent pursuant to this(d) Section
shall also constitute its resignation as the Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, if in its
sole discretion it elects to, and Swingline Lender, (b) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender, if in its sole discretion it elects to, shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit. Non-Reliance on
Administrative Agent and Other Lenders. Each Lender andSECTION 11.7 the Issuing
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. No
Other Duties, Etc. Anything herein to the contrary notwithstanding, noneSECTION
11.8 of the syndication agents, documentation agents, co-agents, arrangers or
bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder. 101 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017126.jpg]
Collateral and Guaranty Matters.SECTION 11.9 Each of the Lenders (including in
its or any of its Affiliate’s capacities as a potential(a) Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion: to release any Lien on any Collateral granted to or held
by the Administrative(i) Agent, for the ratable benefit of the Secured Parties,
under any Loan Document (A) upon the termination of the Revolving Credit
Commitment and payment in full of all Secured Obligations (other than (1)
contingent indemnification obligations and (2) obligations and liabilities under
Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2; to subordinate any Lien on any Collateral granted to or held
by the(ii) Administrative Agent under any Loan Document to the holder of any
Lien permitted pursuant to Section 9.2; and to release any Subsidiary Guarantor
from its obligations under any Loan(iii) Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person. The Administrative Agent
shall not be responsible for or have a duty to ascertain or(b) inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. Secured Hedge Agreements and Secured Cash Management Agreements.
NoSECTION 11.10 Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. 102 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017127.jpg]
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. ARTICLE XII MISCELLANEOUS Notices.SECTION 12.1
Notices Generally. Except in the case of notices and other communications
expressly(a) permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: If to
the Borrower: RealPage, Inc. 4000 International Parkway 2201 Lakeside Boulevard
CarrolltonRichardson, Texas 7500775082 Attention of: James W. Harrison, Senior
Vice President & Deputy General CounselChief Legal Officer Telephone No.: (972)
820 3923-3915 Facsimile No.: (972) 820 -3932 E-mail:
jim.harrison@realpage.comdavid.monk@realpage.com With copies to: Wilson Sonsini
Goodrich & Rosati Attention of: Andrew H. Hirsch 650 Page Mill RoadJill Monnin
Fulwiler 701 Fifth Avenue, Suite 5100 Palo Alto, CA 94304 Seattle, WA 98104-7036
Telephone No.: (650206) 354-4210883-2577 Facsimile No.: (650) 493-6811206)
883-2699 E-mail: ahirsch@wsgr.comjfulwiler@wsgr.com If to Wells Fargo as
Administrative Agent: Wells Fargo Bank, National Association MAC D1109-019 1525
West W.T. Harris Blvd. Charlotte, NC 28262G0189-160 1100 Abernathy Road Suite
1600 103 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017128.jpg]
Atlanta, GA 30328 Attention of: Syndication Agency ServicesCapital Finance Group
Telephone No.: (704) 590-2703770) 508-1361 Facsimile No.: (704) 715-0092866)
494-6557 With copies to: Attention of: Reid R. Landers 2450 Colorado Ave, Suite
3000W Santa Monica, CA 90404 Telephone No.: (310) 453-7221 E-mail:
reid.landers@wellsfargo.com If to any Lender: To the address set forth on the
Register Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Electronic Communications. Notices and other communications to
the Lenders and the(b) Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
Administrative Agent’s Office. The Administrative Agent hereby designates its
office(c) located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested. Change of Address, Etc. Any party hereto may change its
address or facsimile number(d) for notices and other communications hereunder by
notice to the other parties hereto. 104 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017129.jpg]
Platform.(e) Each Credit Party agrees that the Administrative Agent may, but
shall not be(i) obligated to, make the Borrower Materials available to the
Issuing Lender and the other Lenders by posting the Borrower Materials on the
Platform. The Platform is provided “as is” and “as available.” The Agent Parties
(as(ii) defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses). Private
Side Designation. Each Public Lender agrees to cause at least one individual at
or(f) on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
Amendments, Waivers and Consents. Except as set forth below or asSECTION 12.2
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall: increase
the Revolving Credit Commitment of any Lender (or reinstate any Revolving(a)
Credit Commitment terminated pursuant to Section 10.2) or the amount of Loans of
any Lender, in any case, without the written consent of such Lender; waive,
extend or postpone any date fixed by this Agreement or any other Loan
Document(b) for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of a mandatory prepayment under Section 4.4(b)
shall only require the consent of the Required Term Loan Lenders); 105
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017130.jpg]
reduce the principal of, or the rate of interest specified herein on, any Loan
or(c) Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder; change Section 5.6 or Section 10.4 in a manner that would
alter the pro rata sharing of(d) payments or order of application required
thereby without the written consent of each Lender directly and adversely
affected thereby; change Section 4.4(b)(iv) in a manner that would alter the
order of application of(e) amounts prepaid pursuant thereto without the written
consent of each Term Loan Lender directly and adversely affected thereby; amend,
modify or waive Section 6.2 or any other provision of this Agreement if the
effect(f) of such amendment, modification or waiver is to require the Revolving
Credit Lenders (pursuant to, in the case of any such amendment to a provision
hereof other than Section 6.2, any substantially concurrent request by the
Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, without the prior written consent of the Required Revolving Credit Lenders;
except as otherwise permitted by this Section 12.2 change any provision of this
Section(g) or reduce the percentages specified in the definitions of “Required
Lenders,” “Required Revolving Credit Lenders” or “Required Term Loan Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly and adversely affected thereby; consent to the assignment
or transfer by any Credit Party of such Credit Party’s rights and(h) obligations
under any Loan Document to which it is a party (except as permitted pursuant to
Section 9.4), in each case, without the written consent of each Lender; or
release (i) all of the Subsidiary Guarantors or (iii) Subsidiary Guarantors
comprising(i) substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or release all or
substantially all of the Collateral or release any Security Document (other(j)
than as authorized in Section 11.9 or as otherwise specifically permitted or
contemplated in this Agreement or the applicable Security Document) without the
written consent of each Lender; provided further, that (i) no amendment, waiver
or consent shall, unless in writing and signed by the Issuing Lender in addition
to the Lenders required above, affect the rights or duties of the Issuing Lender
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the Swingline Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Engagement Letter 106
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017131.jpg]
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender. Notwithstanding anything in this Agreement to the
contrary, each Lender hereby irrevocably authorizes the Administrative Agent on
its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 2.7 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Commitment Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments and the Incremental Commitment Increases, as applicable, or
outstanding Incremental Term Loans and outstanding Incremental Commitment
Increases, as applicable, in any determination of (i) Required Lenders or (ii)
similar required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender. Expenses; Indemnity.SECTION 12.3 Costs and Expenses. The
Borrower and any other Credit Party, jointly and severally,(a) shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented fees, expenses
and charges of one firm of counsel and one local counsel, as necessary, in each
appropriate jurisdiction, for the Administrative Agent, within thirty (30) days
following written demand therefor, together with reasonable backup
documentation), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the reasonable and documented fees, expenses and charges of
one firm of counsel (and, one local counsel, as necessary, in each appropriate
jurisdiction and, in the case of an actual or perceived conflict of interest of
any of the aforementioned counsel, another firm of counsel for such affected
parties) for the Administrative Agent, any Lender or the Issuing Lender, within
thirty (30) days following written demand therefor, together with reasonable
backup documentation), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. 107 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017132.jpg]
Indemnification by the Borrower. The Borrower shall indemnify the
Administrative(b) Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
expenses and charges of one firm of counsel for all Indemnitees (and, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest of any of the aforementioned counsel,
another firm of counsel for such affected Indemnitees)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from (1) a material breach by such
Indemnitee of its express obligations under this Agreement or any other Loan
Document, (2) any claim, litigation, investigation or proceeding between or
among Indemnitees not arising from any act or omission by the Borrower or any of
its Affiliates (other than any such claim, litigation, investigation or
proceeding of any Indemnitee solely in its capacity as, or fulfilling its role
as, an agent or arranger or similar role hereunder), or (3) any settlement
entered into by such Indemnitee without the Borrower’s written consent (which
consent shall not be unreasonably withheld, delayed or conditioned). This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to(c) indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit 108 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017133.jpg]
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving Credit
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable(d) Law, the Borrower and each other Credit Party, the Administrative
Agent, each Lender, the Issuing Lender, the Swingline Lender and each Secured
Party shall not assert, and hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this clause (d) shall relieve the Borrower or
any other Credit Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party. No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Payments. All amounts due under this Section shall be
payable promptly after demand(e) therefor. Survival. Each party’s obligations
under this Section shall survive the termination of the(f) Loan Documents and
payment of the obligations hereunder. Right of Setoff. If an Event of Default
shall have occurred and beSECTION 12.4 continuing, each Lender, the Issuing
Lender, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the 109
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017134.jpg]
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, the Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Governing Law; Jurisdiction,
Etc.SECTION 12.5 Governing Law. This Agreement and the other Loan Documents and
any claim,(a) controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
Submission to Jurisdiction. The Borrower and each other Credit Party irrevocably
and(b) unconditionally agrees that it will not commence any action, litigation
or proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, the Issuing Lender
or the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.
Waiver of Venue. The Borrower and each other Credit Party irrevocably and(c)
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. Service of Process. Each party hereto
irrevocably consents to service of process in the(d) manner provided for notices
in Section 12.1. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law. Waiver
of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLYSECTION 12.6 WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT 110 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017135.jpg]
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. Reversal of Payments. To the extent any Credit Party makes a payment
orSECTION 12.7 payments to the Administrative Agent for the ratable benefit of
the Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
Injunctive Relief. The Borrower recognizes that, in the event the
BorrowerSECTION 12.8 fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages. Successors and Assigns; Participations.SECTION 12.9 Successors and
Assigns Generally. The provisions of this Agreement shall be binding(a) upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Assignments by Lenders. Any Lender may at any time
assign to one or more assignees(b) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions: Minimum Amounts.(i) in the case of an assignment of
the entire remaining amount of the(A) assigning Lender’s Revolving Credit
Commitment and/or the Loans at the time owing to it (in each case with respect
to any Credit Facility) or contemporaneous assignments to 111 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017136.jpg]
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and in any case
not described in paragraph (b)(i)(A) of this Section, the(B) aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have given its consent ten (10)
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such tenth (10th) Business Day;
Proportionate Amounts. Each partial assignment shall be made as an
assignment(ii) of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned; Required Consents. No consent shall be required for any assignment
except to(iii) the extent required by paragraph (b)(i)(B) of this Section and,
in addition: the consent of the Borrower (such consent not to be unreasonably(A)
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Credit Facility; the consent of the Administrative Agent (such consent
not to be(B) unreasonably withheld or delayed) shall be required for assignments
in respect of (i) the Revolving Credit Facility if such assignment is to a
Person that is not a Revolving Credit Lender, an Affiliate of such Revolving
Credit Lender or an Approved Fund with respect to such Revolving Credit Lender
or (ii) the Term Loans to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and the consents of the Issuing Lender and the
Swingline Lender (such (C) consents not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility. Assignment and Assumption. The parties to each assignment shall
execute and(iv) deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment; provided that (A) only one such fee will be payable in connection
with simultaneous assignments to two or more related Approved Funds by a Lender
and (B) the Administrative Agent may, in its sole discretion, elect to waive
such 112 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017137.jpg]
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. No Assignment to Certain Persons. No such assignment shall be
made to (A) the(v) Borrower or any of its Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
No Assignment to Natural Persons. No such assignment shall be made to a(vi)
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person). Certain Additional
Payments. In connection with any assignment of rights and(vii) obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, which shall be null and void.) 113 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017138.jpg]
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary(c) agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
Participations. Any Lender may at any time, without the consent of, or notice
to, the(d) Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
or modification described in Section 12.2(a), (b), (c) or (d) that directly and
adversely affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.9, 5.10 and 5.11 (subject to the
requirements and limitations therein, including the requirements under Section
5.11(g) (it being understood that the documentation required under Section
5.11(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.10 or 5.11, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 5.6 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is 114 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017139.jpg]
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or(e) any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Treatment of Certain Information; Confidentiality. Each of theSECTION
12.10 Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties on a need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Administrative Agent,
the Lender or the Issuing Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeding (in which case the Administrative Agent, the Lender
or the Issuing Lender, as applicable, shall use commercially reasonable efforts
to promptly notify the Borrower, in advance, to the extent permitted by
Applicable Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
to Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case the Administrative Agent, the
Lender or the Issuing Lender, as applicable, shall use commercially reasonable
efforts to, except with respect to 115 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017140.jpg]
any audit or examination conducted by any governmental regulatory authority
exercising examination or regulatory authority, promptly notify the Borrower, in
advance, to the extent permitted by Applicable Law), (l) to the extent that such
information is independently developed by the Administrative Agent, a Lender or
the Issuing Lender, so long as such Person has not otherwise breached its
confidentiality obligations hereunder and has not developed such information
based on information received from a third party that to its knowledge has
breached confidentiality obligations owing to the Borrower, its Subsidiaries or
their Affiliates, or (m) for purposes of establishing a “due diligence” defense.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Performance of Duties. Each of the Credit Party’s
obligations under thisSECTION 12.11 Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.
All Powers Coupled with Interest. All powers of attorney and otherSECTION 12.12
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated. Survival.SECTION 12.13 All
representations and warranties set forth in Article VII and all representations
and(a) warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder. Notwithstanding any termination of this Agreement, the
indemnities to which the(b) Administrative Agent and the Lenders are entitled
under the provisions of this Article XII and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before. Titles and Captions. Titles
and captions of Articles, Sections and subsectionsSECTION 12.14 in, and the
table of contents of, this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement. 116 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017141.jpg]
Severability of Provisions. Any provision of this Agreement or any otherSECTION
12.15 Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Counterparts; Integration; Effectiveness; Electronic Execution.SECTION 12.16
Counterparts; Integration; Effectiveness. This Agreement may be executed in(a)
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and(b) words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. Term of Agreement. This Agreement shall remain in
effect from the ClosingSECTION 12.17 Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
paid and satisfied in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) or otherwise satisfied in a manner
acceptable to the Issuing Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination. USA
PATRIOT Act. The Administrative Agent and each Lender herebySECTION 12.18
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act. Independent Effect of
Covenants. The Borrower expressly acknowledgesSECTION 12.19 and agrees that each
covenant contained in Articles VIII or IX hereof shall be given independent
effect. No Advisory or Fiduciary Responsibility.SECTION 12.20 In connection with
all aspects of each transaction contemplated hereby, each Credit Party(a)
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided 117 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017142.jpg]
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the Arranger and the Lenders
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arranger or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Arranger or any Lender
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arranger or the Lenders has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arranger and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Credit Party acknowledges and agrees
that each Lender, the Arranger and any(b) Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, the Parent, any Affiliate thereof or any other person or entity that
may do business with or own securities of any of the foregoing, all as if such
Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Credit Facilities) and without any duty to account therefor to any other
Lender, the Arranger, the Parent, the Borrower or any Affiliate of the
foregoing. Each Lender, the Arranger and any Affiliate thereof may accept fees
and other consideration from the Parent, the Borrower or any Affiliate thereof
for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arranger, the Parent, the Borrower or any Affiliate of the foregoing. 118
87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017143.jpg]
Inconsistencies with Other Documents. In the event there is a conflict orSECTION
12.21 inconsistency between this Agreement and any other Loan Document, the
terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect. Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.SECTION 12.22 Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: the application of any Write-Down and
Conversion Powers by an EEA Resolution(a) Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and the effects of any Bail-in Action on any such
liability, including, if applicable:(b) a reduction in full or in part or
cancellation of any such liability;(i) a conversion of all, or a portion of,
such liability into shares or other instruments(ii) of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or the variation of the terms of such liability in connection with the exercise
of the(iii) write-down and conversion powers of any EEA Resolution Authority. As
used in this Section, the following definitions apply: “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. 119 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017144.jpg]
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.
[Signature pages to follow] IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be executed under seal by their duly authorized officers, all
as of the day and year first written above. REALPAGE, INC., as Borrower By:
Name: Title: 120 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017145.jpg]
AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender By: Name: Title: FIFTH THIRD
BANK, as Lender By: Name: Title: 121 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017146.jpg]
COMERICA BANK, as Lender By: Name: Title: 122 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017147.jpg]
BANK OF AMERICA, N.A., as Lender By: Name: Title: 123 87048192_27



--------------------------------------------------------------------------------



 
[exhibit102q12017148.jpg]
JPMORGAN CHASE BANK, N.A., as Lender By: Name: Title: 124 87048192_27



--------------------------------------------------------------------------------



 